         Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 1 of 26



14 August 2019                                                    Sent by certified U.S. Mail

Kimberly Nash, Director
Office of Community Planning and Development
US HUD Region 9, Office of Environment and Energy
One Sansome Street, Suite 1200
San Francisco, CA 94104
kimberly.nash@hud.gov

Kathleen McNulty, Environmental Protection Specialist
US HUD Region 9, Office of Environment and Energy
One Sansome Street, Suite 1200
San Francisco, CA 94104
kathleen.a.mcnulty@hud.gov

Larry Wuerstle, Program Manager
Office of Community Planning and Development
US HUD Region 9, Office of Environment and Energy
One Sansome Street, Suite 1200
San Francisco, CA 94104
larry.wuerstle@hud.gov

       cc:

       Moira Monahan, Operations Branch Chief
       California Department of Housing and Community Development
       2020 West El Camino Avenue
       Sacramento, CA 95833

       Patrick Talbott, Contract Manager
       California Department of Housing and Community Development
       2020 West El Camino Avenue
       Sacramento, CA 95833

       Re: Rim fire, use of funds for Forest and Watershed Health Program ("FWHP")
       activities under the United States Department of Housing and Urban Development
       ("HUD") grant agreement number B-13-DS-06-001, awarded under the National
       Disaster Resiliency Competition ("NDRC").

Dear Ms. Nash, Ms. McNulty, and Mr. Wuerstle,

         HUD is the federal agency with the primary authority and responsibility to ensure
compliance with national environmental laws regarding the use and application of HUD grants. In
this circumstance, the California Department of Housing and Community Development (HCD)
shares responsibility to comply with national environmental laws for the HUD grant at issue here.




                                             Declaration of Chad Hanson, Exhibit 10, Page 1
         Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 2 of 26



         Accordingly, we write to request that you ensure that: 1) no portion of the $28 million subset
of the $70 million HUD NDRC grant referenced above be used to log, remove, or otherwise cut
down intact (previously unlogged) post-fire habitat (“snag forest habitat”) on the Stanislaus
National Forest in the Rim fire, at least until after an environmental impact statement (EIS) or
supplemental EIS has been prepared to fully analyze significant changed circumstances and new
information regarding direct, indirect, and cumulative impacts to forest habitat and the climate, as
discussed below; and 2) no portion of the $22 million subset of the NDRC grant referenced above
be used to further the planning or construction of a new forest “biomass” energy facility that would
incinerate trees to produce energy, at least until after an EIS has been prepared to fully analyze the
direct, indirect, and cumulative climate change impacts of carbon emissions from such a facility.

        The following is a list of the specific snag forest habitat units in the Rim fire which we
request that you avoid and refrain from logging/cutting with the NDRC grant funds: J010; J007;
J006 (S and E portions only); L006; J008; L007; L008; R011; R022; R009; T006; Q007; X023;
X022; BB059; BB062; BB060; BB047; BB036; BB011; BB010; BB014; BB015; BB008; BB006;
AA008; AA010; Z020; Z021; Z024; Z028; and Z029. A project map (created by the Sierra Nevada
Conservancy and the U.S. Forest Service) is attached (Exhibit A [project unit map]) showing the
location of all units. The unlogged snag forest habitat units listed above comprise approximately
3,000 acres out of the approximately 4,400 acres of proposed cutting and planting activities, which
are called "Fuel Reduction" units on the map (the remaining 1,400 acres have already been post-fire
logged). When the 1,420 acres of noxious weed burning is included (this is also part of the project
(see map)), the 3,000 acres of snag forest habitat that we want protected represents only about half
of the total acres in the project.

       We are asking that these 3,000 acres of snag forest be dropped from the project, and that the
remaining funds pertaining to the Rim fire be used for community disaster recovery purposes
consistent with the HUD NDRC grant (see below). It is important that direction be given by HUD
and HCD to the Forest Service immediately, since the Forest Service plans to begin logging these
snag forest habitat acres imminently.

Administrative Background

        The HUD grant at issue here was authorized by the Disaster Relief Appropriations Act, 2013
(PL 113-2), which made emergency grant funds available for Hurricane Sandy and other federally
declared disasters occurring in 2011-2013. Grant funds under the Act were to be administered and
disbursed by the U.S. Department of Housing and Urban Development (HUD). The state of
California, in consultation with the U.S. Forest Service (USFS), applied to HUD for a grant. In May
of 2017, the state of California announced that a grant of $70,359,459 was awarded to California,
and would be transferred through the California Department of Housing and Community
Development (HCD) (Exhibit B [HCD Announcement, May 2017]), with technical implementation
of the grant to be overseen by another California state agency, the Sierra Nevada Conservancy
(SNC). The grant had three components:

       1)      Allocate approximately $28 million that would be routed through HCD to the U.S.
       Forest Service to further implement about 25,000 acres of post-fire logging, herbicide
       spraying, artificial tree planting, and invasive weed eradication activities in the Rim fire on
       the Stanislaus National Forest – projects that were planned under 2014 and 2016 EISs and
       Records of Decision from the U.S. Forest Service. Several thousand acres (approximately

                                                                                     Page 2 of 9
                                               Declaration of Chad Hanson, Exhibit 10, Page 2
 Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 3 of 26



6,000) of the planned post-fire logging activities were executed by the USFS in 2014-2016,
after which time the USFS determined that the fire-killed trees (“snags”) were no longer
merchantable for lumber, due to decay. SNC and USFS determined that the $28 million
subset of the HUD grant would cover costs for implementation of another approximately
5,800 acres of the 25,000 acres of planned activities under the 2014 and 2016 EISs and
decisions (Exhibit A, and Exhibit C [USFS 2014 and 2016 EISs and decisions]). While the
USFS’s 2014 and 2016 EISs were based on analysis and data gathered in the Rim fire in
2014 and 2015, the state of California asserted and assumed that no significant or potentially
significant circumstances had changed since that time and that, therefore, no new EIS was
required to be prepared (Exhibit D [HCD Records of Decision, Fall 2017]). Based on this,
HCD stated that it could implement the Forest Service’s 2014 and 2016 EISs without
preparing a new or supplemental EIS. However, HCD’s assertion/assumption is contradicted
by information submitted by environmental organizations from 2017 to present (see below),
and we hereby challenge this portion of the HUD grant to the degree that it is or will be used
to log and clearcut intact snag forest habitat on public lands in the Rim fire.

        Environmental organizations, in 2017, wrote comments opposing this portion of the
HUD grant (Exhibit E [comment letter from environmental groups]) and objected to the
final approval or release of this portion of the HUD grant. Exhibit F (objection to release of
funds). Initially, in the fall of 2017, HUD upheld the objection and indefinitely suspended
release of the funds, pending further investigation, due to significant new information and
changed circumstances raised by the public regarding increased greenhouse gas emissions
from this project.

        The proposal to log 4,400 acres of the Rim fire runs directly counter to the evidence
that shows vigorous new natural post-fire conifer regeneration on these acres. Contrary to
fact, decision documents issued by HUD and HCD claim that there is “little or no” natural
conifer regeneration. Exhibit G (HUD decision to suspend the planned release of this
portion of the HUD grant funds). In the winter of 2018, HCD sent a letter to HUD, Exhibit
H, stating that the USFS represented that it had conducted an entirely new, more recent,
round of field plots in the Rim fire (the USFS’s previous plots had been conducted shortly
after the Rim fire, in 2014 and 2015) and that nothing had changed—i.e., there was no new
conifer regeneration. Again, this assertion was and is flatly contrary to the evidence
provided by our organizations.

       HCD also represented that no additional carbon emissions would result from
changing the project from a post-fire logging operation for lumber into a post-fire logging
operation that would incinerate nearly all of the trees across the 4,400 acres in question. We
have since demonstrated that this is clearly incorrect—see below.

        Based on, and relying on, these representations from HCD and USFS, in the winter
of 2018 HUD reversed its earlier decision and approved use of the grant funds for activities
in the Rim fire. Exhibit I (HUD approval of use of funds). Through Freedom of Information
Act (FOIA) requests, the environmental groups later learned that the claims by USFS (again
as represented in HCD’s letter to HUD) regarding new conifer regeneration surveys in the
Rim fire were false. The environmental groups also demonstrated that far more carbon
emissions would occur under the changed version of the project, relative to the assumptions
in the 2014 and 2016 USFS EISs. Exhibit J (supplemental comment letters, and

                                                                             Page 3 of 9
                                       Declaration of Chad Hanson, Exhibit 10, Page 3
         Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 4 of 26



       attachments, from environmental groups).

               Previously, the USFS had proposed to remove trees for use as lumber for residential
       structures. The changed project now proposes to clear-cut these forests and either incinerate
       the trees in biomass power plants many miles away, or fell the forests, bulldoze the trees and
       other plants into giant piles, apply huge amounts of accelerant, and incinerate them on site.
       The additional carbon emissions from the newly proposed incineration were not analyzed by
       HUD, HCD or the USFS.

               We note here that representatives from the environmental organizations opposing the
       proposed logging in the Rim fire met, in the fall of 2018, with Kimberly Nash, Director of
       the HUD division in San Francisco that is overseeing this grant. In that meeting, Ms. Nash
       stated that if the state of California wished to change direction on the use of the HUD grant
       and avoid logging the approximately 3,000 acres of intact, previously unlogged snag forest
       habitat at issue in the Rim fire, then HUD would not oppose. All that would be required is
       simple documentation from the state of its rationale for a change of direction.

   2) An allocation of approximately $22 million for the construction of a new forest biomass
      energy facility, which would incinerate trees for kilowatts. No EIS was conducted to analyze
      the ensuing climate change, forest habitat, and human health (due to chronic particulate
      emissions, typically in lower-income communities already suffering from significant air
      pollution) impacts. We hereby challenge this portion of the HUD grant.

   3) An allocation of approximately $20 million for community centers to promote education and
      to serve as shelters in emergencies. We do not challenge this portion of the HUD grant.

        Undersigned environmental organizations opposing the use of this HUD NDRC grant for
logging on remote public lands, and construction of a new forest biomass power plant, have
appealed repeatedly to the state agencies involved in administering the grant (HCD and SNC), and
to the Governor’s staff (e.g., California Natural Resources Secretary, Wade Crowfoot), to halt the
use of the grant for these purposes. The requests were made over the past two years in the form of
multiple letters, action alerts for calls and emails to state officials, and attendance and comments at
SNC Board meetings. The environmental organizations have persistently sought a change in
direction regarding the use of the grant funds, in the hope that litigation could therefore be avoided.

         Thus, about two dozen representatives from environmental organizations spoke in
opposition to the current planned use of the HUD NDRC grant funds for Rim fire logging, and
construction of a new biomass power plant, at the SNC’s December 2018 Board meeting. In light of
this strenuous opposition, the SNC Board agreed, at the December 2018 Board meeting, to attend a
site visit in late spring of 2019 to the Rim fire with representatives of environmental groups
opposing the planned logging. HCD staff also planned to join the site visit. The SNC Board noted
that planned logging in the Rim fire with the HUD grant would be postponed pending the site visit.
Environmental organizations seeking to protect the snag forest habitat in the Rim fire believed, or
hoped, that once SNC Board members and staff, and HCD staff, saw the abundant natural conifer
regeneration in the areas that are slated for clearcutting, this would facilitate a change in direction
regarding the use of funds, and that the approximately 3,000 acres of snag forest habitat at issue
would be protected.


                                                                                     Page 4 of 9
                                               Declaration of Chad Hanson, Exhibit 10, Page 4
            Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 5 of 26




    Above: abundant natural post-fire conifer regeneration in high-intensity fire areas in the Rim fire.


         That site visit was scheduled for May 30, 2019. However, though SNC promised to visit
multiple locations suggested by representatives of the environmental groups opposing the logging,
the final itinerary only included one location. Despite the fact that SNC and HCD representatives
witnessed abundant natural conifer regeneration in the snag forest habitat that is proposed to be
clear-cut, the decision to clear-cut – a decision ostensibly based in substantial part on the claim of
little or no natural post-fire conifer regeneration – was not revisited. Instead, at its subsequent
meeting, the SNC Board simply failed to consider any such change in direction.1



1
    The meeting was held on June 6, 2019, in Lake Isabella, California.

                                                                                       Page 5 of 9
                                                 Declaration of Chad Hanson, Exhibit 10, Page 5
         Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 6 of 26




Improper Approval of Grant Application by HUD

        The Disaster Relief Appropriations Act, 2013 (PL 113-2), at 127 Stat. 36-37, only allows
grants, under what later came to be known as the NDRC program, for “Community Development”
disaster relief projects that “address long-term recovery and restoration of infrastructure and
housing and economic revitalization in the most impacted and distressed areas.” (emphasis added).
Under any reasonable interpretation of this authorizing statute, the funds may not be spent to
subsidize a clear-cut logging project on remote federal public lands. Accordingly HUD did not have
the authority to approve the $28 million, or the $22 million, components of this NDRC grant (B-13-
DS-06-001). Those funds instead should have been used to help recovery of communities impacted
by a disaster, like the towns of Paradise, Concow and Magalia following the Camp fire of 2018.
The funds can and still should be used for recovery and restoration of housing in the area, the
rebuilding of damaged water infrastructure, and other projects that will directly benefit the
communities.

Reasons an EIS or Supplemental EIS Must Be Prepared to Analyze Direct, Indirect, and
Cumulative Effects of Significant New Information and Changed Circumstances

        When HCD announced the present project, the agency claimed that the activities that would
be carried out under the NDRC grant were the “same activities” that were analyzed in the Forest
Service’s 2014 and 2016 EISs, and reflected in the 2014 and 2016 Forest Service decisions.
However, as discussed above, it was later established that this statement was incorrect, and that
there are now significant changed circumstances and new information which make it a very
different project—one for which no EIS or supplemental EIS has been prepared. These changed
circumstances include:

       a) A large increase in carbon emissions due to planned incineration of wood that was
previously assumed would be used as lumber in residential construction (Exhibit J), and carbon
emissions from the new biomass power plant that is planned to be constructed with the $22 million
portion of the HUD NDRC grant. Those carbon emissions and their associated climate change
impacts were never analyzed in any supplemental environmental document, contrary to law;2


2
  See Center for Biological Diversity v. National Highway Traffic Safety Administration, 538 F.3d
1172, 1215 (9th Cir. 2008) (NHTSA failed to take a hard look at the greenhouse gas impacts of its
rule, and the effect of such emissions on climate change is the type of cumulative impacts analysis
that NEPA requires agencies to conduct); WildEarth Guardians v. Zinke, 368 F.Supp.3d 41 (D.D.C.
2019) (BLM's failure to quantify greenhouse gas emissions that were reasonably foreseeable
effects of oil and gas development on public land, during the leasing stage of the
development process, violated NEPA, and greenhouse gas emissions from downstream use
of oil and gas was reasonably foreseeable); Wilderness Workshop v. United States BLM, 342 F.
Supp. 3d 1145, 1154-56 (D. Colo. 2018) (BLM violated NEPA by not taking a hard look at the
indirect effects resulting from the combustion of oil and gas in the planning area and must quantify
and reanalyze the indirect effects that emissions resulting from combustion of oil and gas in the plan
area may have on GHG emissions); W. Org. of Res. Councils v. United States BLM, No. CV 16-21-

                                                                                    Page 6 of 9
                                              Declaration of Chad Hanson, Exhibit 10, Page 6
         Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 7 of 26




        b) Impacts to natural conifer regeneration that exists now, but which did not exist at the time
the grant was proposed, and resulting carbon emissions from killing and pulverizing (under the
heavy logging machinery) the natural conifer regrowth, as well as impacts to forest carbon storage
and sequestration potential (Exhibit J);

        c) Elimination of the prior presumed need for artificial conifer planting, due to new natural
conifer regeneration (Exhibit J);

        d) New recommendations from the Forest Service’s own scientists, in a recently-published
study, that strongly contradict the current replanting plan and decision that is based on the Forest
Service’s 2016 EIS;3

         e) Higher impacts to soils from much larger quantities of wood being piled and burned on
site (after application of large amounts of accelerants) than previously assumed and planned.
Outside of the biomass units, HUD and HCD plan to fell and bulldoze the snag forest habitat into
giant piles, apply huge amounts of accelerants, and incinerate the trees, conifer saplings, shrubs, and
other vegetation in enormous bonfires whereas, previously, it was assumed that only the branches of
trees and the smallest trees would be piled and burned;


GF-BMM, 2018 U.S. Dist. LEXIS 49635, at *34-40 (D. Mont. Mar. 26, 2018) (In light of the
degree of foreseeability and specificity of information available to the agency while completing the
EIS, NEPA requires BLM to consider in the EIS the environmental consequences of the
downstream combustion of the coal, oil and gas resources, because, without such analysis, the EIS
fails to foster informed decision-making as required by NEPA.).
3
  In a very recently-published study authored by ten U.S. Forest Service scientists based in
California, North et al. (2019) [Exhibit J4], the authors noted that current and longstanding post-
fire replanting actions are often unnecessary and planting is much denser than is ecologically
advisable. Specifically, these Forest Service scientists recommended that federal land management
agencies generally avoid post-fire planting of conifer seedlings in high-severity fire patches within
200 meters of low/moderate-severity edges or “islands” of live trees within high-severity fire
patches. They also recommended that, where planting does occur beyond 200 meters from live
trees, land managers avoid the current practice of planting 125 to 300 or more trees per acre, which
creates dense tree plantations that tend to increase future fire severity, according to North et al.
(2019). The Forest Service’s 2016 EIS [Exhibit C4], at pages 30-38, proposes to plant most areas
with an average of 125 to 300 or more trees per acre, and does not avoid or generally avoid planting
in areas within 200 meters of live trees, contrary to the current scientific recommendations of the
Forest Service’s own scientists. Because HUD adopted the Forest Service’s 2014 and 2016 EISs for
the Rim fire, without change, and because HUD has not conducted a supplemental or new EIS to
analyze significant new information and changed circumstances, and any potential changes to the
project that may be warranted based on such new information and circumstances, unless HUD
suspends funding for this project and conducts new or supplemental NEPA analysis, the project will
proceed in accordance with the Forest Service’s outdated EISs, which are now directly at odds with
the agency’s own scientists. The North et al. (2019) study represents significant new information,
warranting a new or supplemental EIS (this could be done either by HUD or the Forest Service, but
must be done before further HUD funding and implementation of the project occurs).

                                                                                     Page 7 of 9
                                               Declaration of Chad Hanson, Exhibit 10, Page 7
         Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 8 of 26




         f) Increased threats to worker safety, as workers attempt to fell dangerously unstable 6-year
old snags that have already substantially decayed according to the Forest Service’s own statements
in their EISs;

        g) New information and changed circumstances regarding the toxic and carcinogenic effects
of the herbicide glyphosate [Exhibit J5], which would be broadly sprayed in the Rim fire units
under the Forest Service’s existing 2016 EIS as part of the agency’s planned replanting activities
[Exhibit C4, pp. 25, 36, 38].4

        Early-stage forest habitat with dead trees and young new conifers and shrubs is ecologically
valuable and it is utilized by native wildlife. Numerous rare birds depend on this habitat and are
associated with it more than any other forest habitat type (Exhibit K [DellaSala et al. 2014,
Swanson et al. 2014, DellaSala and Hanson 2015]). Historically (generally before fire suppression),
forests of the Sierra Nevada were always highly variable in density, averaging about 115 to 120
trees per acre—not including seedlings and saplings—and ranging from densities in the low dozens
per acre up to several thousand or more trees per acre (Exhibit L [Baker 2014, McIntyre et al.
2015]). Tree seedlings and saplings added another 200 or more trees per acre, and shrub cover was
often very high (Exhibit M [Hanson and Odion 2016a,b; Baker and Hanson 2017; Baker et al.
2018)]. In these historical forests, fires burned with a mix of low, moderate, and high-intensity
effects, where high-intensity fire patches killed most or all of the trees, creating snag forest habitat.
High-intensity fire patches ranged from fractions of an acre up to several thousand acres in size, and
sometimes tens of thousands of acres in size, historically, and forests naturally regenerate over time
(Exhibit K). Since there is, overall, less fire now in Sierra Nevada forests than there was
historically (Exhibit N [Mallek et al. 2013]), the probability of a given high-intensity fire area (snag
forest habitat area) burning again within 20 years or so (i.e., before the regenerating conifers are old
and large enough to survive low/moderate-intensity fire) is very small.

         In the unlikely event that a “re-burn” does occur within such a timeframe, high-intensity fire
areas re-burn mostly at low/moderate-intensity. Exhibit O (Collins et al. 2009, van Wagtendonk et
al. 2012). Only a minor portion of the biomass/carbon in snags and downed logs is consumed in
such re-burns. Exhibit P (Campbell et al. 2007, Donato et al. 2009c, Stenzel et al. 2019). Very little
carbon is emitted from decay of snags or downed logs, while post-fire carbon uptake from natural
forest regeneration is vigorous. Exhibit Q (Donato et al. 2009a,b; Meigs et al. 2009; Campbell et al.
2016; and Law et al. 2019 science synthesis). This is in stark contrast to post-fire logging, and the
planned incineration of nearly all trees (in the approximately 3,000 acres at issue), which consumes
the great majority of the carbon. Post-fire logging, and artificial tree plantation creation, tends to
correspond to faster, more intense, wildland fires. Exhibit R (Thompson et al. 2007, Bradley et al.
2016, Zald and Dunn 2018). We saw the tragic consequences of that in the town of Paradise last
fall, as the Camp fire burned rapidly and very intensely through thousands of acres that had been


4
  Glyphosate was listed as "known to the State of California to cause cancer" in 2017. Since then,
and following some massive jury verdicts in recent months for plaintiffs who contracted cancer
after glyphosate exposure, dozens of California state agencies have banned glyphosate use
(https://www.timesheraldonline.com/2019/07/19/east-bay-park-district-joins-growing-list-of-public-
agencies-banning-roundup/).


                                                                                     Page 8 of 9
                                               Declaration of Chad Hanson, Exhibit 10, Page 8
         Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 9 of 26



previously post-fire logged and planted, on its way toward that city. Exhibit S (Camp fire maps and
satellite imagery).

        Previously the Rim fire project was promoted as a means to “restore” the Rim fire landscape
while securing additional saw logs for local mills. Whatever the merits of that proposal, the new
project aims to: 1) log and burn snags or incinerate them on site; 2) disturb intact soils and the
associated carbon storage those soils provide; and 3) trample and kill the extensive young conifer
regeneration and shrubs that are fixing nitrogen. What is clear is that the recent planned activities
will do nothing to restore and revitalize the local communities. They will, however, both increase
greenhouse gas emissions and set back forest recovery years, if not decades.

        We respectfully request that you respond within one week to let us know whether you will
ensure that the 3,000 acres of young emerging forests with live young trees and snags will not be
logged and disturbed with heavy equipment and further burning. Thank you.

Sincerely,




James E. Hansen, Ph.D., Executive Director
Climate Science, Awareness and Solutions




Chad Hanson, Ph.D., Ecologist
John Muir Project of Earth Island Institute




Amy Moas, Ph.D., Senior Forest Campaigner
Greenpeace USA




Ara Marderosian, Executive Director
Sequoia ForestKeeper




                                                                                    Page 9 of 9
                                              Declaration of Chad Hanson, Exhibit 10, Page 9
                        Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 10 of 26


                                                                     Contents lists available at ScienceDirect


                                                          Forest Ecology and Management
                                                        journal homepage: www.elsevier.com/locate/foreco




Tamm Review: Reforestation for resilience in dry western U.S. forests
                                  ⁎
Malcolm P. Northa,k, , Jens T. Stevensb,c, David F. Greened, Michelle Coppolettae, Eric E. Knappf,
Andrew M. Latimera, Christina M. Restainog, Ryan E. Tompkinsh, Kevin R. Welcha, Rob A. Yorkb,
Derek J.N. Younga, Jodi N. Axelsonb, Tom N. Buckleya, Becky L. Estesi, Rachel N. Hagerj,
Jonathan W. Longk, Marc D. Meyerl, Steven M. Ostojam, Hugh D. Saﬀordn,o, Kristen L. Shiveb,
Carmen L. Tubbesingb, Heather Vicea, Dana Walshp, Chhaya M. Wernerb, Peter Wyrschb
a
  Dept of Plant Sciences, University of California, Davis, CA 95616, United States
b
  Environmental Science, Policy, and Management Dept., University of California, Berkeley, CA 94720, United States
c
  New Mexico Landscapes Field Station, U. S. Geological Survey, Santa Fe, NM 87508, United States
d
  Dept. of Forestry and Wildland Resources, Humboldt State University, Arcata, CA 95521, United States
e
  USDA Forest Service, Sierra Cascade Regional Ecology Program, Quincy, CA 95971, United States
f
  USDA Forest Service, PSW Research Station, Redding, CA 96002, United States
g
  Tahoe Regional Planning Agency, Stateline, NV 89449, United States
h
  USDA Forest Service, Plumas N.F., Quincy, CA 95971, United States
i
  USDA Forest Service, Central Sierra Regional Ecology Program, Placerville, CA 95667, United States
j
  Dept. of Watershed Sciences, Utah State University, Logan, UT 84321, United States
k
  USDA Forest Service, PSW Research Station, Davis, CA 95618, United States
l
  USDA Forest Service, Southern Sierra Regional Ecology Program, Bishop, CA 93514, United States
m
   USDA California Climate Hub, Agricultural Research Service, University of California, Davis, CA 95616, United States
n
  USDA Forest Service, Regional Ecology Program, Vallejo, CA 94592, United States
o
  Department of Environmental Science and Policy, University of California, Davis, CA 95618, United States
p
  USDA Forest Service, Eldorado N.F., Georgetown, CA 95634, United States




A R T I C LE I N FO                                         A B S T R A C T

Keywords:                                                   The increasing frequency and severity of ﬁre and drought events have negatively impacted the capacity and
Climate change                                              success of reforestation eﬀorts in many dry, western U.S. forests. Challenges to reforestation include the cost and
Drought                                                     safety concerns of replanting large areas of standing dead trees, and high seedling and sapling mortality rates
Fire                                                        due to water stress, competing vegetation, and repeat ﬁres that burn young plantations. Standard reforestation
Spatial heterogeneity
                                                            practices have emphasized establishing dense conifer cover with gridded planting, sometimes called 'pines in
Tree mortality
                                                            lines', followed by shrub control and pre-commercial thinning. Resources for such intensive management are
Tree regeneration
Young plantations                                           increasingly limited, reducing the capacity for young plantations to develop early resilience to ﬁre and drought.
                                                            This paper summarizes recent research on the conditions under which current standard reforestation practices in
                                                            the western U.S. may need adjustment, and suggests how these practices might be modiﬁed to improve their
                                                            success. In particular we examine where and when plantations with regular tree spacing elevate the risk of future
                                                            mortality, and how planting density, spatial arrangement, and species composition might be modiﬁed to increase
                                                            seedling and sapling survival through recurring drought and ﬁre events. Within large areas of contiguous
                                                            mortality, we suggest a “three zone” approach to reforestation following a major disturbance that includes; (a)
                                                            working with natural recruitment within a peripheral zone near live tree seed sources; (b) in a second zone,
                                                            beyond eﬀective seed dispersal range but in accessible areas, planting a combination of clustered and regularly
                                                            spaced seedlings that varies with microsite water availability and potential ﬁre behavior; and (c) a ﬁnal zone
                                                            deﬁned by remote, steep terrain that in practice limits reforestation eﬀorts to the establishment of founder
                                                            stands. We also emphasize the early use of prescribed ﬁre to build resilience in developing stands subject to
                                                            increasingly common wildﬁres and drought events. Finally, we highlight limits to our current understanding of
                                                            how young stands may respond and develop under these proposed planting and silvicultural practices, and
                                                            identify areas where new research could help reﬁne them.




    ⁎
        Corresponding author.
        E-mail address: mnorth@ucdavis.edu (M.P. North).

https://doi.org/10.1016/j.foreco.2018.09.007
Received 8 July 2018; Received in revised form 31 August 2018; Accepted 6 September 2018




                                                                                    Declaration of Chad Hanson, Exhibit 10, Page 10
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 11 of 26
M.P. North et al.


1. Introduction                                                              how planting practices, particularly with regard to spacing and density,
                                                                             could be modiﬁed to increase seedling survival and build early drought
    Recent increases in wildﬁre and drought-related mortality have           and ﬁre resilience. Finally, we address likely criticisms of this approach
created signiﬁcant reforestation challenges for managers. For example,       and summarize where new research could help optimize planting
in California the annual area burned since 2000 (228,000 ha) is double       strategies.
the annual area burned over the previous three decades (FRAP, 2018).
Equally problematic for managers, the increase in area burned has been       2. Reforestation challenges
accompanied by a dramatic increase in the proportion of burns ex-
periencing crown ﬁre (e.g. in yellow pine/mixed conifer forests the          2.1. Current reforestation practices
high severity fraction has increased from an historical range of 4–13%
to 32% (Miller and Saﬀord, 2012; Saﬀord and Stevens, 2017; FRAP,                 Reforestation on U.S. Forest Service lands is guided by the National
2018)). Large, stand-replacing ﬁres lead to sizeable areas without           Forest Management Act, which directs that forest lands that have been
nearby seed sources for non-serotinous tree species and thus natural         “cut-over or otherwise denuded or deforested” be reforested, and that
regeneration is frequently inadequate, especially > 200 m from a live        harvested areas must be reforested within 5 years of harvest (NFMA,
tree seed source (Greene and Johnson, 1996; Welch et al., 2016;              1976 [Section 6 E ii]). Areas are planted when silviculturists determine
Stevens et al., 2017). In addition, droughts such as California’s            that natural processes will not achieve the preferred stocking, species
2012–2016 event that killed an estimated 129 million trees in the Sierra     composition, growth rates or forest structure within a desired time-
Nevada, can result in watersheds where near-complete overstory tree          frame. Timing is an important variable as costs and control of com-
mortality may limit natural regeneration.                                    peting vegetation generally increase with time since disturbance
    It is not just the extent of tree loss, however, that is challenging     (McDonald and Fiddler, 1993; Smith et al., 1997).
management capacity. If the frequency and severity of wildﬁre (Keyser            Steps in the reforestation process may include salvage logging (re-
and Westerling, 2017) and drought (Adams et al., 2009; Allen et al.,         moval of standing dead timber, both for sale to fund subsequent re-
2010; Williams et al., 2013; Griﬃn and Anchukaitis, 2014) events in-         forestation steps, and for worker safety), site preparation (which in-
crease, as most climate change models suggest (Restaino and Saﬀord,          cludes segregation or removal of slash and exposure of mineral soil for
2018), then regeneration practices must also promote increased               ease of planting), planting of seedling stock (generally conifers), com-
drought and ﬁre resilience in young stands. For example, California’s        petition control for enhancing both seedling survival and growth, and,
2013 Rim Fire re-burned many areas that had been planted at                  later, pre-commercial or commercial thinning. The speciﬁc treatments
300 + trees per acre (tpa; 740 + trees per hectare [tph]) after the 1987     often vary depending on aridity, forest type, understory vegetation, and
Stanislaus complex wildﬁre. Most of these young plantations supported        social acceptance of speciﬁc practices (i.e. tilling for site prep, use of
rapid ﬁre spread and high ﬁre intensity, resulting in 100% mortality         herbicides, etc. (Schubert and Adams, 1971, Helms and Tappeiner,
(Lydersen et al., 2014, 2017). Even in areas that escape re-burning for      1996)).
decades, mortality has increased with the frequency and severity of              Historically, planting programs in western U.S. forests were focused
western U.S. drought, with the rate of mortality correlated with stand       on reforesting harvested areas, old burns, and non-stocked areas con-
density (Young et al., 2017; Stevens-Rumann et al., 2018).                   sidered capable of supporting forest. Early reforestation eﬀorts were
    Many of the standard reforestation practices arose from controlled       plagued with low survival due to a variety of factors including poor
ﬁeld trials focused on testing diﬀerent regular spacing densities and        stock, and thus high densities (435–680 tpa; 1075–1483 tph) were
subsequent silvicultural treatments such as thinning, fertilization, and     considered necessary (Schubert and Adams, 1971). Despite improve-
control of competing vegetation. On public lands, a shrinking work           ments in nursery practices (planting stock and seedling handling) and
force and tighter budgets often reduce or eliminate second-entry prac-       onsite practices (site preparation and management of competing ve-
tices, a trend that is expected to continue (Landram, 1996). This means      getation), reforestation has continued to focus on establishing reg-
initial arrangement and density need to be carefully considered, as          ularly-spaced trees (125–300 tpa [309–741 tph]) depending on site
opportunities for ‘course correction’ with silvicultural tools are be-       class and forest type) (Fig. 1). This planting strategy is designed for full
coming more limited. Regular spacing at high density fails to produce        site occupancy (i.e. a closed canopy forest) and the capacity to produce
both the spatial pattern that recent research has suggested is associated    an intermediate commercial harvest (USDA Forest Service, 1989).
with greater ﬁre and drought resilience, and the diversiﬁed structure            Once trees are established, follow-up treatments are often required
that is optimal for wildlife habitat and species diversity (Larson and       to promote the growth and survival of planted trees (i.e. “release”) in
Churchill, 2012).                                                            the ﬁrst ﬁve years. In areas where planted trees are more widely spaced,
    Many of the ideas we propose have been tried informally in various       drought stress can be exacerbated by the rapid growth of shrubs and
combinations and contexts by silviculturists, but few examples are           grasses in the high-light environment between trees and increase
available in the literature to provide guidance and spur improvements.       competition for nutrients and soil moisture, (Lanini and Radosevich,
Experience has accordingly remained site-speciﬁc so that we lack             1986; Riegel et al., 1992; McDonald and Fiddler, 2010; Bohlman et al.,
general guidelines. Nonetheless, recent work increasingly supports a         2016). Competing vegetation is reduced manually, mechanically, or
critical role for variable forest structure from the scale of individual     with herbicides.
trees up to the forest landscape (North et al., 2009b, Hessburg et al.,          By contrast, trees initially planted at high densities may experience
2015, 2016). There is also a focus on modifying silvicultural practices      less competition from shrubs and grasses as crowns interlock early and
to incorporate ecosystem function into improving forest restoration          reduce light to the understory (Rubilar et al., 2018). As trees mature,
(Stanturf et al., 2014). We believe these principles suggest concrete        however, intertree competition reduces growth rates and increases the
ways to harness ecological processes to pull young stands in the di-         probability of density-dependent mortality. Thus additional follow-up
rection of higher resilience as well as providing habitat for a broader      treatments are often required, such as pre-commercial thinning and
array of species. In this paper we focus on yellow pine (Pinus ponderosa     mastication (Stephens and York, 2017) to reduce intertree competition
and P. jeﬀreyi) and mixed-conifer forests on federal lands in California’s   and to adjust species composition and tree spatial patterns (Long,
Sierra Nevada. However, the changes in reforestation practices we            1985).
propose are appropriate for dry western forests of any ownership that            This intensive approach to reforestation can be cost prohibitive.
historically had a frequent, low-moderate severity ﬁre regime.               Despite the need for follow-up treatments, over the past 20 years there
    In this paper we ﬁrst identify the conditions under which standard       has been a substantial decline in the number of hectares treated on
reforestation practices may result in high mortality, and then examine       National Forest lands. On these lands in the western U.S. (Regions 1-6),

                                                                    Declaration of Chad Hanson, Exhibit 10, Page 11
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 12 of 26
M.P. North et al.




Fig. 1. Diﬀerent tree planting patterns compared to an ‘ICO’ stand structure. Upper left is area burned by the 2007 Moonlight Fire seven years after the ﬁre. The left
side of the road is private land regularly planted with ponderosa pine and treated with herbicide. The right side of the road, U.S. Forest Service land, was left
unsalvaged and unplanted. The upper right photo is a cluster planted area ten years after the 2006 Boulder Fire. Lower left is a 50-year old ponderosa pine plantation
nearby but outside the Moonlight and Boulder burns. The lower right photo shows the ‘ICO’ pattern produced by an active ﬁre regime in an unmanaged Jeﬀrey pine
stand in the Sierra San Pedro del Martir, Baja, Mexico.


                                                                                                                 Fig. 2. Hectares of trees planted (green-shaded
                                                                                                                 graph), released (blue bars), and pre-commercially
                                                                                                                 thinned (orange bars) over the last 25 years on U.S.
                                                                                                                 National Forests in the Sierra Nevada. Data com-
                                                                                                                 piled from the FACTS dataset. (For interpretation of
                                                                                                                 the references to colour in this ﬁgure legend, the
                                                                                                                 reader is referred to the web version of this article.)




comparing 1997-2001 to 2013-2017, the average annual area 'released'                 periods increased by 228% ($748M to $1,702M standardized to $2017)
has decreased by 40.6% (16,834 to 10,008 ha) (www.fs.fed.us/forest-                  (www.nifc.gov/ﬁreInfo/ﬁreInfo_statistics.html). For California, ana-
management/vegetation-management/reforest-tsi.shtml). Average an-                    lysis of data from the Forest Service Activity Tracking System (FACTS)
nual ﬁre suppression costs on National Forest Lands for the same two                 found the percentage of area planted after salvage logging declined


                                                                          Declaration of Chad Hanson, Exhibit 10, Page 12
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 13 of 26
M.P. North et al.


from approximately 60% in the late 1980s to approximately 25% cur-            failure to clear any of these barriers, managers may plant to speed forest
rently (Ursell and Young, 2017). Analyzing the same data but focusing         recovery, modify the mix of species, capture site resources, and achieve
only on the Sierra Nevada region (USDA, 2018), the planted area de-           a preferred spacing. While post-ﬁre weather and climate patterns also
creased by 30% while the area of plantations treated for competition          inﬂuence the growth and survival of planted seedlings, their eﬀects may
declined by 70% when comparing the most recent decade (2008–2017)             be less intense, as planted seedlings ≥1 yr old begin with a much more
with the previous decade (1998–2007) (Fig. 2). In addition, the area          extensive root system than natural recruits (Millar and Libby, 1989).
pre-commercially thinned declined by 58% over the same time period.           However, while initially buﬀered, even planted conifer regeneration is
On 26% of the area in plantations, neither competition reduction nor          still susceptible to extreme climate variation, competition, and sub-
thinning treatments were done. Over half (57%) of plantations estab-          sequent disturbance.
lished between 1993 and 2016 have never been precommercially                       Managers are primarily concerned that competing vegetation re-
thinned and 38% have received no release from competition. Factors            duces regeneration growth rates, lengthens the time required for trees
contributing to this decline include reductions in the federal workforce      to reach a size resistant to surface ﬁres, and favors conifer species that
and loss of professional expertise, but ultimately, much of the cause is      are more shade-tolerant yet sensitive to ﬁre and drought, such as white
the decrease in the non-ﬁre suppression share of the Forest Service           ﬁr (Abies concolor) and incense cedar (Calocedrus decurrens) (McDonald
budget.                                                                       and Fiddler, 2010).
                                                                                   Montane shrubs that either resprout or germinate from a long-lived
2.2. Drivers of successful conifer regeneration                               seedbank are common to many forested environments (Knapp et al.,
                                                                              2012), but this phenomenon is particularly well-developed in and
    Conifer regeneration following disturbance is dependent upon spe-         around the California Floristic Province and other Mediterranean-cli-
cies’ life-history traits, seedbed quality, granivory rate, climate (parti-   mate regions (Keeley et al., 2011; Knapp et al., 2012). These shrubs –
cularly precipitation trends over both short and long time periods), and      whose germination is often strongly cued by ﬁre – respond vigorously
competition for light and soil moisture with non-conifer vegetation           to the high-light environment following canopy disturbance, with the
(Dobrowski et al., 2015). However, the ﬁrst-order control on natural          sprouting species typically outpacing conifer seedling growth. Although
regeneration of non-sprouting conifers (the great majority of western         some shrubs may brieﬂy facilitate early survival of tree seedlings in the
conifer species) is seed availability.                                        ﬁrst summer because shading reduces desiccation (Conard and
    In California, for example, there are many serotinous species, but        Radosevich, 1982a; Gómez-Aparicio et al., 2004, 2005; Holmgren et al.,
none are wide-spread except in the chaparral belt, a testament perhaps        2012), for established (or planted) tree seedlings, initial growth has
to the very diﬀerent pre-settlement ﬁre regimes of chaparral – mostly         been shown to be substantially slowed by shrub competition until the
low frequency crown ﬁres – and montane conifer forest – mostly high           conifer overtops the shrub canopy (Conard and Radosevich, 1982a;
frequency surface ﬁres (Keeley and Saﬀord, 2016)). Further, none of the       Oliver, 1984; Lanini and Radosevich, 1986; Peterson et al., 1988;
tree species have ﬁre-resistant seeds stored in the soil seed bank. Thus,     Oliver, 1990; Erickson and Harrington, 2006; Zhang et al., 2013, 2017;
following stand-replacing ﬁre, non-sprouting conifers must recolonize         Lauvaux et al., 2016). Shrubs that are then overtopped and die may
from live-tree edges or small patches of unburned “islands” (Greene and       actually enhance soil fertility, increasing subsequent tree growth
Johnson, 2000; Goforth and Minnich, 2008; Donato et al., 2009; Haire          (Oakley et al., 2006; Zhang et al., 2006). In lower productivity or xeric
and McGarigal, 2010; Welch et al., 2016; Shive et al., 2018). The well-       sites, this process can proceed very slowly (Conard and Radosevich,
documented trend of a greater proportion of ﬁres burning at high se-          1982b; Powers and Reynolds, 1996; Zhang et al., 2006). On such low-
verity in the western United States has created larger contiguous, se-        productivity sites, competition for soil moisture may last until conifer
verely burned patches with few, if any remnant seed trees (Cansler and        saplings roots extend below shrub roots (Plamboeck et al., 2007, 2008).
McKenzie, 2014; Miller and Quayle, 2015; Harvey et al., 2016; Stevens              High shrub abundance not only competes with young conifers but
et al., 2017; Steel et al., 2018). Adequate seed availability for refor-      also serves as potential fuel or as a heat sink depending on environ-
esting with wind-dispersed conifers is generally limited to 200 m from a      mental conditions at the time of burning (Zhang et al., 2006, Knapp
living seed source (Greene and Johnson, 2000), while distances across         et al., 2013). Montane shrubs can be a cause of higher-intensity ﬁre,
large patches of stand-replacing ﬁres can easily exceed a kilometer.          producing ﬂame lengths that readily kill smaller trees. Most montane
Consequently, non-serotinous species will poorly reforest the bulk of a       shrub ﬁelds burn at high-severity under severe ﬁre weather conditions,
large, severe ﬁre, an expectation broady conﬁrmed by empirical studies        especially when live fuel moisture is at seasonal lows (Coppoletta et al.,
of recent ﬁres (Collins and Roller, 2013; Stevens et al., 2017). Recent       2016). However, depending on burn conditions and time of year, shrubs
instances of high tree mortality across large areas aﬀected by drought        can also be a heat sink that reduces ﬁre severity (Pellizzaro et al., 2007;
and insects raises concern that dispersal limitation could also be a factor   Knapp et al., 2009). At times with higher live fuel moisture and lacking
in regenerating stands aﬀected by these non-pyric disturbances.               wind, shrubs and resprouting hardwoods often actually impede ﬁre
    Synchrony between precipitation events, seed production and dis-          spread. Many montane shrubs rapidly take up near surface soil moisture
persal after disturbance is critical to successful natural regeneration       produced by melting snow or growing season precipitation, making
(Brown and Wu, 2005; Peters et al., 2005). In a climate where summer          them more diﬃcult to combust under early to mid-season conditions.
drought is the norm, the temporal pattern of spring and summer rain in        Low shrub ﬂammability in moderate ﬁre conditions is evidenced by
the ﬁrst few years following ﬁre is especially important because young        lower historical ﬁre return intervals in chaparral patches compared to
seedlings (especially germinants with their lack of bark and small initial    neighboring forest (Nagel and Taylor, 2005). This potential beneﬁt of
root system) are extremely sensitive to moisture stress (Gray et al.,         shrubs is rarely realized because most contemporary wildﬁres burn
2005; Puhlick et al., 2012; Savage et al., 2013; Petrie et al., 2016). In     under extreme fuel and weather conditions when dessicated shrubs
addition to the temporal variability of post-ﬁre weather conditions,          amplify ﬁre intensity. Some shrub species, however, can reduce in-
most conifers species are also known to mast, producing large seed            tensity even under these extreme conditions. For example, prostrate
crops only a few times each decade (USDA Forest Service, 1990; Greene         ceanothus (Ceanothus prostratus) and pinemat manzanita (Arctostaphylos
and Johnson, 2004). Low seed production in non-mast years will limit          nevadensis) can slow ﬁre spread and create ﬁre refugia, due to their low
natural regeneration just as eﬀectively as distance (e.g. Peters et al.,      stature and relative lack of dead material, thereby facilitating tree
2005). Once established, seedlings must survive competition for water         seedling establishment (Show and Kotok, 1924).
from non-conifer vegetation (Section 2.3) and subsequent disturbances              Many of the more aggressive shrub species colonizing the post high-
and climate stress to reach maturity.                                         severity ﬁre environment are very shade sensitive (Saﬀord and Stevens,
    When natural forest regeneration is expected to be poor, due to           2017). In the historical mixed-conifer forest, dense shrubs were mostly

                                                                     Declaration of Chad Hanson, Exhibit 10, Page 13
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 14 of 26
M.P. North et al.


relegated to gaps or areas with very low tree basal area, which together     associated with moisture-stress (Sartwell, 1971; Fettig et al., 2007).
covered perhaps 10–30% of stands (Knapp et al., 2013, Collins et al.,        Planting strategies need to account for early ﬁre and drought stress
2015, Saﬀord and Stevens, 2017). In addition to high-light microsites,       while enhancing the ability of conifers to compete with other vegeta-
shrubs also occupied more xeric locations within stands such as shallow      tion. The primary challenge is to move from the initial stage of stand
soil microsites (Meyer et al., 2007b), where their superior water use        development, consisting of small ﬁre-sensitive trees mixed with shrubs
eﬃciency provides an advantage over conifers (Field et al., 1983). At        and other competing vegetation – a structural conﬁguration susceptible
historical abundances, shrubs provided important habitat for wildlife,       to reburning at stand-replacing severity (Coppoletta et al., 2016) – to
without unduly sacriﬁcing the growth potential of young trees or con-        one where trees are large enough and densities are low enough, and
tributing to fuel conditions likely to lead to stand replacement in the      fuels and competing vegetation are suﬃciently heterogeneous, that the
event of a wildﬁre. Allowing some shrub cover in regenerating forests,       stand can withstand subsequent ﬁres and droughts (Stevens et al.,
away from tree seedlings, particularly in more xeric, high-light micro-      2014).
sites, may increase the resilience and habitat diversity of reforested           Facilitating such a transition is challenging. Planting tree seedlings
areas.                                                                       at high densities may more rapidly shade out competing shrubs but
    Where present, hardwood trees are more challenging for managers          such stands are also more susceptible to stand-replacing ﬁre and com-
because conifers may not be able to overtop them even after several          petitive eﬀects (Zald and Dunn, 2018). To reduce this risk and accel-
decades. Many species of hardwoods reliably resprout following high-         erate tree growth, high-density developing stands require periodic
severity ﬁres, and the stored carbohydrates in the root system give them     thinning, which is often precluded by current budgets. Conversely,
an early advantage in height growth compared to sexually-recruited           while lower planting densities may reduce or delay intertree competi-
conifers or even planted stock (Cocking et al., 2014). At the same time,     tion and obviate the need for pre-commercial thinning, the high light
hardwoods have the potential to facilitate growth of conifer trees by        environment will favor shrub and hardwood growth. A middle ground
moderating microclimates and constraining growth of understory               between these two strategies might include varying planting densities,
plants with stronger competitive eﬀects on conifers (Löf et al., 2014).      including clusters with relatively narrow spacing, where growing trees
Groves of oaks, aspens, and other hardwoods help to diversify wildlife       more rapidly shade out competing vegetation, intermixed with un-
habitat and often serve as natural fuel breaks, so their inclusion within    planted areas or areas with widely spaced individual trees, and spotty
conifer forests may advance landscape heterogeneity and resilience           shrub control to generate fuel and structural heterogeneity.
(Long et al., 2016). In some locations, it may be both ﬁnancially and
ecologically beneﬁcial to accept some degree of hardwood dominance           3.1. Zones for diﬀerent reforestation strategies
in a post-ﬁre landscape.
                                                                                 We suggest dividing a recent burn or extensive drought-killed area
3. Reforesting for greater resilience                                        into three categories: (1) the areas adjacent to green trees where natural
                                                                             recruitment is likely; (2) the zone further out where the dispersal
    A common theme in the recent North American forestry literature is       constraint ensures that natural regeneration will range from zero to
that harvesting and regeneration should attempt to emulate the natural       sparse; and (3) a zone which lumps all stands that might otherwise be in
disturbance regime (e.g. Bergeron et al., 2002; Long, 2008; North and        the second category but are too costly to plant for reasons of remoteness
Keeton, 2008). For the Sierra Nevada, however, reforestation practices       or topography (Fig. 3).
cannot simply emulate patterns of historical tree regeneration as hu-            A number of recent tools have been developed to aid the identiﬁ-
mans have substantially altered disturbance regimes and forest condi-        cation of areas that are unlikely to support suﬃcient conifer re-
tions (Stephens et al., 2015; van Wagtendonk et al., 2018) and future        generation to meet management goals (zone 1). For example, Welch
climatic conditions are expected to diﬀer markedly from historical ones.     et al. (2016) used an extensive Forest Service postﬁre inventory dataset
The few studies of tree regeneration patterns prior to ﬁre suppression       to build a graphical tool identifying ﬁeld locations likely to be above or
(Sudworth, 1900; Leiberg, 1902; Greeley, 1907) and contemporary              below a predetermined stocking threshold, based on easily-measured
reference sites (Stephens and Gill, 2005; Taylor, 2010), indicate that       variables (e.g., slope, aspect, live basal area in the stand, distance to
seedling densities were highly heterogeneous, with high density pat-         nearest living seed tree). Shive et al. (2018) used the same dataset to
ches commonly found in forest gaps. Green saplings are often too moist       develop a spatially-explicit predictive tool for forecasting postﬁre forest
to burn, but over time, repeated ﬁre entry would reduce density in these     regeneration. The tool predicts spatial variability in seed availability
regeneration clumps until the remaining trees were large enough to           based on preﬁre live basal area adjusted by burn severity. After scaling
survive surface ﬁre (Weaver, 1947; Cooper, 1960, 1961; White, 1985;          by 30-yr mean annual precipitation, the tool generates a map of pre-
Stephens et al., 2008; Taylor, 2010). It would be diﬃcult and ineﬃcient      dicted seedling densities. Alternatively, Greene and Johnson (1996)
for current silviculture practices to mimic this temporal pattern given      developed and tested a micrometeorological model of dispersal with
current unmanaged ﬁre patterns (i.e., infrequent but high intensity) and     default values for the wind parameters such that a manager need only
the limited nursery stock available for reforesting large severe burns.      input the tree height and the characteristic terminal velocity (fall rate)
Modern reforestation could foster greater resilience using mature for-       of the seeds. Seed terminal velocity data for most commercially valu-
ests as a blueprint for desired spatial structure, and then develop          able species are readily available (or can be calculated using the mean
planting and budget-limited follow-up treatments that will promote           seed mass: Greene and Johnson, 1993).
desired stand conditions over time (ex. Four Forest Restoration Project,         Where these sorts of tools are used, sites where seedling regenera-
www.fs.usda.gov/4fri).                                                       tion is likely to be inadequate can be quickly identiﬁed. In the absence
    In general, lower stocking density and a more spatially hetero-          of such tools, general guidance is available. For example, within ap-
geneous planting pattern may be more resilient to ﬁre and more               proximately 200 m of a green edge (our ﬁrst zone), the roughly negative
adaptive to a summer-dry climate than regularly-spaced, densely              exponential decline in seed density with distance (Greene and Johnson,
planted conifers. Fire severity and tree mortality are typically higher in   1996; Clark et al., 1999) means that a well-stocked source population
young plantations than surrounding forest, especially when plantations       should provide suﬃcient natural regeneration within ﬁve years so that
have not received fuel treatments (Weatherspoon and Skinner, 1995;           planting may be foregone or consist merely of spot planting to reach a
Lyons-Tinsley and Peterson, 2012; Zald and Dunn, 2018). Water stress         desired density or species composition. Given the low abundance of
increases with density (Greenwood and Weisberg, 2008; van Mantgem            serotinous species in the western U.S., well-stocked areas at greater
et al., 2016; Young et al., 2017) and serious weakening or mortality of      distances into the burn could only occur if the ﬁre was late in the
trees by mountain-pine beetles and other saprophagous insects is             summer when the seeds had ﬁnished maturation and thus these species

                                                                    Declaration of Chad Hanson, Exhibit 10, Page 14
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 15 of 26
M.P. North et al.


                                                                                                                   Fig. 3. A partially salvaged area two years after
                                                                                                                   the 2014 Eiler Fire near Burney, California. Zone
                                                                                                                   1, outlined in green, indicates areas likely to
                                                                                                                   receive seed from adjacent islands of green trees.
                                                                                                                   Zone 2, in the remaining area beyond most nat-
                                                                                                                   ural recruitment, are the areas readily accessible
                                                                                                                   for reforestation. Two areas within this zone, A
                                                                                                                   and B separated by the blue dashed line, indicate
                                                                                                                   gentler, more uniform topography (A) and more
                                                                                                                   variable, steeper sloped conditions (B), each of
                                                                                                                   which could have a diﬀerent planting strategy
                                                                                                                   discussed in the text. The unsalvaged, snag area
                                                                                                                   in the center could be planted if safety allows
                                                                                                                   (facilitating future forest habitat connectivity) or
                                                                                                                   left to provide wildlife habitat for post-ﬁre spe-
                                                                                                                   cialists. Zone 3, outlined in red in the distant
                                                                                                                   center of the photo, is a steep slope, distant from
access roads that might be planted with founder stands (groups of seedlings in mesic, sheltered microsites less likely to burn or become drought stressed).


can behave as if they were serotinous (Michaletz et al, 2013). For inter-             the founder stand. Burning might be carried out when fuel moisture and
planting this zone when natural recruitment is sparse, managers may                   weather conditions greatly reduce the risk of founder stand mortality.
choose to create a mix of species by planting more ﬁre- and drought-                      The decision not to plant some areas should be made with ecological
tolerant species such as pines in areas that have recruited mainly ‘ﬁr’               objectives in mind. Indeed, avoiding planting on steep slopes for lo-
(e.g., Abies and Douglas-ﬁr) and incense cedar (Calocedrus decurrents)                gistical reasons may align with past conditions, as steep slopes often
from nearby green trees (Zald et al., 2008).                                          historically supported shrubs (Nagel and Taylor, 2005) and sprouting
    Beyond the zone of adequate seed deposition, the interior of large                hardwoods adapted to high-severity ﬁres (Taylor and Skinner, 2003),
mortality patches may be divided into two zones based upon access and                 especially in warm, wind-aligned locations. Conifer reforestation may
terrain. Easier access and ﬂatter terrain mean that both salvage of dead              be ill-conceived in wet meadows and riparian areas, even if accessible,
trees and planting can be economically viable. Scattered or con-                      if ﬁre suppression has facilitated conifer encroachment into such areas.
centrated groups of snags may be retained for wildlife habitat and                    Consequently, ﬁre that kills conifer stands in these areas may be re-
planting can occur among them if completed before snags begin to fall                 garded as restorative (Cocking et al., 2014, Boisramé et al., 2017b).
(generally 5–15 years; Innes et al., 2006; Ritchie et al., 2013) compro-
mising safety (Fig. 3). To enhance the horizontal heterogeneity of stand
                                                                                      3.2. Planting in clusters vs. Regular spacing
structure, variable replanting densities might correspond to diﬀerent
microsite conditions, with higher densities and cluster planting in more
                                                                                          Resilience of a stand to stresses such as drought and ﬁre is inﬂu-
mesic locations, and reduced density and shifting seedling locations to
                                                                                      enced by tree spatial pattern (Larson and Churchill, 2012, Churchill
avoid shrubs in more xeric conditions, such as areas with shallow soils.
                                                                                      et al., 2013; Owen et al., 2017; Ziegler et al., 2017). Frequent-ﬁre
Within this zone, microsites may vary from being relatively homo-
                                                                                      forests historically had a spatial pattern characterized by three general
genous in ﬂatter more uniform areas (zone 2A in Fig. 3) to highly
                                                                                      components: individual scattered trees in a matrix of shrubs and
variable (zone 2B Fig. 3) suggesting two diﬀerent planting approaches
                                                                                      hardwoods, clumps of trees, and openings (“ICO”). This ICO pattern has
discussed below (Section 3.2).
                                                                                      been found in ﬁre-dependent forests throughout western North America
    The third zone is the area beyond live-tree seed dispersal where
                                                                                      (Larson and Churchill, 2012; Lydersen et al., 2013; Fry et al., 2014;
access and terrain make both salvage of dead trees and replanting dif-
                                                                                      Clyatt et al., 2016) and analysis of tree rings has documented trees in
ﬁcult and unlikely. Steeper slopes (generally > 35%) or sites further
                                                                                      stands with this pattern surviving repeated exposure to ﬁre and water
than 500 m from an existing road typically make salvage infeasible and
                                                                                      stress. While climate change models vary in their speciﬁc predictions,
replanting a low priority. In addition, mill capacity in many parts of
                                                                                      all agree that ﬁre and drought are likely to increase in frequency and
California for federal land timber is so small that it limits the potential
                                                                                      severity (Williams et al., 2013; Allen et al., 2015; Millar and
for salvage mostly to burned stands that are readily accessible
                                                                                      Stephenson, 2015; Abatzoglou and Williams, 2016). Plantations are
(Lydersen et al., 2014). Without any salvage, large fuels (> 1000 h)
                                                                                      now more likely to be exposed to these stresses while young, when trees
accumulate once snags fall over, increasing the intensity of any reburn
                                                                                      have thinner bark, less crown-to-ground separation, and smaller root
and increasing the likelihood of seedling and sapling mortality except
                                                                                      networks for capturing soil moisture. Re-planting eﬀorts that produce
those in wetter ﬁre refugia (Stephens et al., 2018). In this third zone,
                                                                                      an early ICO pattern may be particularly important in locations likely to
standard planting practices may no longer be economically feasible.
                                                                                      experience frequent ﬁre and drought.
Silviculturists might consider an approach using founder stands (i.e.,
                                                                                          There are several proposed mechanisms by which spatial hetero-
small groups of trees strategically planted to seed the surrounding
                                                                                      geneity in tree density engenders lower ﬁre severity: it breaks up crown
area). This approach is similar to applied nucleation (Corbin and Holl,
                                                                                      continuity, creates highly variable surface fuel loads, limits torching to
2012), a restoration method used in tropical forests in which small
                                                                                      clumps with ladder fuels, and creates mini-ﬁre breaks in openings
patches of shrubs and/or trees are established to serve as focal areas for
                                                                                      (Miller and Urban, 2000; Knapp et al., 2006; Symons et al., 2008;
recovery. Nuclei can modify harsh microclimates, stabilize soil, and
                                                                                      Bigelow and North, 2012; Kennedy and Johnson, 2014; Lydersen et al.,
provide habitat for the birds and small mammals that aid seed dispersal
                                                                                      2015; Parsons et al., 2017; Ziegler et al., 2017). Further, ICO patterns
for some species (Del Moral and Bliss, 1993). In temperate dry western
                                                                                      typically have lower mean densities than evenly-spaced plantations,
coniferous forests, founder stands could be planted in mesic, less ﬁre-
                                                                                      and lower density in general has been associated with greater water
prone locations (i.e., concavities, slope breaks, lower slope positions)
                                                                                      availability (Skov et al., 2004; Troendle et al., 2010). Within this pat-
where developing trees are most buﬀered from drought stress and less
                                                                                      tern, tree clumps may experience more water stress than scattered in-
likely to experience high-intensity ﬁre. To reduce fuels and shrub cover,
                                                                                      dividual trees, although two factors may moderate water limitations.
and to provide germination sites, managers may need to strategically
                                                                                      Trees in clumps are likely to have roots extending laterally into adjacent
remove shrubs (i.e., grubbing) or broadcast burn the area adjacent to
                                                                                      openings increasing their water capture area, and the fungal network

                                                                          Declaration of Chad Hanson, Exhibit 10, Page 15
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 16 of 26
M.P. North et al.




                            C las s                                                                          ha      % of Total Area
                            Total fire                                                                   40 288                  100
                            Total high-severity                                                          18 5 3 5                 46
                            High-severity >120 m from edge                                               11234                    28
                            Federally-owned high-severity >120 m from edge                                7497                    19
                            Federally-owned high-severity forest >120 m from edge                         6476                    16
                            Fed.-owned, high-sev. forest >120 m edge, <35% slope                          4133                    10
                            Area scheduled for salvage                                                    1978                     5
                            Area scheduled for planting                                                   1921                     5
Fig. 4. Outline of the 2014 King Fire, 60 km east of Sacramento, California. This type of extreme ‘megaﬁre’ is becoming more common in the western U.S. (46% of the
King ﬁre burned at high severity, with a central patch > 10,000 ha). Thresholds for unchanged, low, moderate, and high severity are from Miller and Thode (2007).
The table below the ﬁgure shows the size (ha) of the ﬁre footprint and in each row the area remaining that ﬁts each criterion. For practical purposes on such a large
ﬁre, the Forest Service used a GIS analysis to divide the ﬁre area into zones with diﬀerent planting strategies.


amongst trees in a close group can increase nutrient and water uptake                These discrete subzones were identiﬁed using topography and edaphic
(Warren et al., 2008; Teste and Simard, 2008; Bingham and Simard,                    conditions that are associated with diﬀerences in mature forest basal
2011). Fundamentally, the gradient of densities in an ICO pattern                    area and density (Lydersen and North, 2012; Kane et al., 2015a). The
provide a broader range of responses to stresses compared to regularly-              GIS-based Landscape Management Unit tool (North et al., 2012), which
spaced planting where all trees have similar local neighborhood den-                 parses a landscape into diﬀerent units based on slope position, aspect
sities (Churchill et al., 2013).                                                     and slope steepness, was used to delineate areas with diﬀerent refor-
                                                                                     estation targets. In each unit, an overall desired stand density for
                                                                                     100 years in the future was identiﬁed, and then the planting density
3.2.1. Implementing resilient reforestation
                                                                                     was increased to account for expected mortality estimated with a stand
    Within the active reforestation zone (e.g., Zone 2 in Fig. 3), the goal
                                                                                     development model, the Forest Vegetation Simulator (Fig. 5).
is to foster a variable spatial pattern where, whenever possible, clump
                                                                                         Within each of these subzones, targets for cluster spacing were
location and tree density is aligned with water availability and topo-
                                                                                     identiﬁed, along with desired density per cluster and species composi-
graphic inﬂuences on ﬁre behavior. Tree clumps would be associated
                                                                                     tion using several stand reconstruction studies for yellow pine and
with concavities, slope positions, and soil conditions with greater
                                                                                     mixed-conifer forest (Churchill et al., 2013; Lydersen et al., 2013; Fry
available water and water holding capacity, and in areas of potential
                                                                                     et al., 2014). While variability in spacing, trees per cluster and com-
ﬁre refugia (i.e., lower slopes, slope breaks, and wet zones). As an ex-
                                                                                     position in response to microtopography may be the eventual goal,
ample, we outline how some elements of this approach were used by
                                                                                     current contract procedures require identifying a desired value for each
one of us (Walsh) to develop a reforestation strategy for the large, high-
                                                                                     of these along with a range of allowed variability. The experience with
severity burn patches within the recent King Fire (Fig. 4).
                                                                                     the aftermath of the King Fire was that currently, planting crews need a
    First the King Fire was categorized by ﬁre severity, distance from
                                                                                     set inter-cluster spacing (e.g., 9 m or 30 ft) with an allowable adjust-
green tree edge, ownership, and slope to identify potential areas for
                                                                                     ment to that distance (e.g., ± 20% [1.8 m or 6 ft]).
salvage and planting, a process similar to the three-zone approach
                                                                                         Planting individual trees between tree clumps is also important
discussed above. Within the areas scheduled for planting, further sub-
                                                                                     because the availability of light and soil moisture will maximize their
zones were identiﬁed with diﬀerent replanting strategies and stand-
                                                                                     growth. A planting strategy that uses both cluster and regularly spaced
level target densities identiﬁed in the replanting contracts (Fig. 5).

                                                                         Declaration of Chad Hanson, Exhibit 10, Page 16
                         Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 17 of 26
M.P. North et al.


                                                                                                     cluster seedling survival. After clusters are planted, the remainder of
                                                                                                     the area can be regularly planted, again with some location ﬂexibility.
                                                                                                     Fig. 6 provides an example of this approach and how such a stand might
                                                                                                     develop over 80 years.

                                                                                                     3.3. Prescribed burning in young stands

                                                                                                         In mature stands, the most eﬀective means of building forest resi-
                                                                                                     lience to wildﬁre is with prescribed ﬁre (Agee and Skinner, 2005).
                                                                                                     Surface fuels are a principal driver of ﬁre behavior, and mechanical
                                                                                                     treatments for thinning or competition control often increase surface
                                                                                                     fuel loading unless they are speciﬁcally targeted to reduce these fuels.
                                                                                                     In contrast, prescribed ﬁre is focused on surface and ladder fuel re-
                                                                                                     duction, reducing crown ﬁre potential and the stem densities associated
                                                                                                     with greater water stress. If prescribed ﬁre in young stands also pro-
                                                                                                     duces these beneﬁcial structural changes as they have in mature forests,
                                                                                                     then developing stands can build resilience earlier and to a greater
                                                                                                     extent than with either mechanical-only or no-treatment options. Fac-
                                                                                                     tors aﬀecting ﬁre behavior in young conifer stands, however, are
                                                                                                     markedly diﬀerent than in mature stands (Weatherspoon and Skinner,
                                                                                                     1995; Lyons-Tinsley and Peterson, 2012), and applying standard
                                                                                                     burning prescriptions developed for mature stands may not be suc-
                                                                                                     cessful. Despite these uncertainties, research has consistently found
                                                                                                     that, given ﬁre’s ubiquitous and recurrent role in shaping stand dy-
                                                                                                     namics in dry, western forests prior to ﬁre suppression, it is an im-
                                                                                                     portant tool for building forest resilience (e.g. Steel et al., 2015; Keeley
                                                                                                     and Saﬀord, 2016; Saﬀord and Stevens, 2017).
                                                                                                         While the application of prescribed burning in young conifer stands
                                                                                                     has traditionally been associated with a risk of high stand mortality
                                                                            Average stocking         (Smith et al., 1997), emerging research suggests prescribed ﬁre can
                                                    Long-term average
                                                                            at me of                 eﬀectively treat young stands with relatively low levels of stand mor-
                                                                            plan ng based
   Zone         Condi on
                                                    desired stocking, trees
                                                                            on future                tality while supporting other management objectives, including: (1)
                                                    per acre (tpa) (@100
                                                    years)
                                                                            treatments and           reduction of surface fuels (Lyons-Tinsley and Peterson, 2012; Stevens
                                                                            expected
                                                                            mortality
                                                                                                     et al., 2014); (2) maintenance of evolutionary selection for ﬁre-resistant
              Low site, lava outcrops, chaparral and                                                 trees; (3) introduction of stand heterogeneity (Kobziar et al., 2009); (4)
              oak dominated areas on ridges and      0-40 tpa
                                                                           These areas               cost-eﬀectiveness compared to mechanical treatments (Kobziar et al.,
              south slopes
              Conifer dominated desired future
                                                                           are not                   2009); (5) reducing activity fuel following mechanical treatments such
                                                                           proposed
              condi on with a likely seed source for
                                                     40-70 tpa             for plan ng.
                                                                                                     as mastication (Reiner et al., 2012; Bellows et al., 2016); and (6) stand
   Strategic
              a desirable species composi on and
              arrangement
                                                                                                     density management (York et al., 2013) (Fig. 7). Early ﬁre introduction
   Fire Mgmt. Conifer dominated desired future                                                       is well-aligned with the historical natural ﬁre regime of yellow pine and
   Zone and condi on with a seed source, but not
                                                                                                     mixed-conifer forests, where short ﬁre-return intervals (i.e., 5–10 and
   WUI        likely to provide a seed source of a
              desirable species composi on and
                                                     40-70 tpa             50-84 tpa                 10–20 years, respectively) made ﬁre in young stands a common oc-
              arrangement within the next decade                                                     curence (Collins and Stephens, 2010; Saﬀord and Stevens, 2017).
              based on desired future stocking
                                                                                                         Structurally, young stands are deﬁned by their low stature which,
                Condi ons other than above without a
                seed source
                                                     40-80 tpa             50-96 tpa                 along with thin bark, makes trees vulnerable to heat from surface ﬁres
                Conifer dominated desired future                                                     (van Mantgem and Schwartz, 2004). This vulnerability means managers
                condi on with a seed source, but not                                                 must carefully weigh when to begin burning developing stands. We
                likely to provide a seed source of a
                desirable species composi on and
                                                     60-130 tpa            72-156 tpa                know of several examples of prescribed burns in young ponderosa pine
   Conifer
                arrangement within the next decade                                                   and mixed-conifer stands ranging from 13 to 40 years old (Peterson
   Resilience
   Areas
                based on desired future stocking                                                     et al., 2007; Kobziar et al., 2009; Knapp et al., 2011; Reiner et al., 2012;
                L owe r sl ope s                    1 3 4 -2 5 0 t pa      1 6 1 -3 0 0 t pa         Bellows et al., 2016). Collectively, the studies underscore the need for
                Mid slope                           80-120 tpa             96-144 tpa                managers to accept variable outcomes in ﬁre-related mortality. Of the
                Uppe r sl ope                       7 0 -1 0 0 t pa        84-120 tpa                empirical studies, mortality on these sites ranged from 0 to 66% but
                                                                                                     most results were in the range 5–25%. While these mortality rates are
Fig. 5. A map of the planting areas within the King Fire, color-coded into                           high, if they succeed at making the less dense stand subsequently more
Landscape Management Units with diﬀerent target overall densities (TPA, trees
                                                                                                     resilient to ﬁre or drought, then the long-term loss to ﬁre may well be
per acre). The table below the ﬁgure indicates the diﬀerent areas and the initial
                                                                                                     acceptable compared to conventional practice in an increasingly ﬁre-
target (far right column) and ﬁnal desired (second to right column) stocking.
                                                                                                     prone landscape. The particular structure and composition at diﬀerent
                                                                                                     stand ages, and therefore the ﬁre eﬀects, will be related to early stand
planting may engender a more resilient forest spatial pattern by                                     management practices such as planting, vegetation control, and thin-
creating a range of densities resulting from diﬀerent inter-tree spacing                             ning. An important distinction to make is the presence or absence of
within clusters and between clusters and individual tree seedlings.                                  fuel from preceding mature stands. In these experimental studies, site
   In highly dissected areas with distinct microsite variability (Fig. 3,                            preparation treatments that reduced large residual surface fuels were
Zone 2-B) planting might focus on ﬁrst identifying and planting clusters                             done prior to planting. Where site preparation has not occurred, pre-
in mesic microsites. In steeper areas, the best microsites are easier to                             scribed ﬁre will likely lead to higher mortality.
identify and adjusting the planting pattern to topography is crucial for                                 The studies described here also conform to a traditional model of

                                                                                               Declaration of Chad Hanson, Exhibit 10, Page 17
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 18 of 26
M.P. North et al.


                                                                                                        Fig. 6. Schematic of the initial planting and
                                                                                                        stand development for a dissected, more ﬁre
                                                                                                        and drought prone 0.2 ha (0.5 ac, 105 by 210
                                                                                                        ft) slope of mixed-conifer forest where favor-
                                                                                                        able cluster microsites are more easily iden-
                                                                                                        tiﬁed. (A) Initial planting schematic (usually
                                                                                                        within 1–5 years following disturbance). First
                                                                                                        more mesic microsites (concavities in the
                                                                                                        ﬁgure) are identiﬁed and planted with clus-
                                                                                                        ters of trees and then the remaining area is
                                                                                                        planted with individual trees on a regularly-
                                                                                                        spaced grid (here 4.6 m or 15′ by 15′). In this
                                                                                                        example only 60 of 115 (i.e., if fully planted
                                                                                                        on a 4.6 m spacing) potential trees are reg-
                                                                                                        ularly planted, and 22 are planted in four
                                                                                                        clusters at mesic microsites. (B) After the ﬁrst
                                                                                                        burn (15 years after planting). In this hy-
                                                                                                        pothetical example, of the 82 original con-
                                                                                                        ifers, eight have died over the last period and
                                                                                                        nine were killed by the prescribed ﬁre, redu-
                                                                                                        cing live tree density to 65 on the 0.2 ha (0.5
                                                                                                        ac). The prescribed ﬁre, designed to maintain
                                                                                                        tree and shrub separation, has also killed
                                                                                                        some shrubs. (C) After 77 years of growth.
                                                                                                        Fire has been applied every 15 years to reduce
                                                                                                        fuels and shrub cover. In this example, 22
                                                                                                        more trees have been killed by drought and
                                                                                                        prescribed ﬁre, leaving a mature forest den-
                                                                                                        sity of 40 conifer and three oak live trees (212
                                                                                                        tree/ha or 86 trees/ac), within the estimated
                                                                                                        historical mixed conifer density range of
                                                                                                        59–329 tree/ha (24–133 trees/ac) (Saﬀord
                                                                                                        and Stevens, 2017).




grid-planting focused on ponderosa pine. The exception is Bellows et al.   suppression), the average ponderosa or Jeﬀrey pine supports bark that
(2016), which used mixed-species stands. An advantage of using mixed       is twice the thickness of white ﬁr or Douglas-ﬁr, and this is a major
species is their variable ﬁre tolerance. Although young trees are gen-     driver of diﬀerential sapling survival through ﬁres in young stands and
erally characterized by thin bark, there is much variation in thickness    perhaps the primary reason that yellow pine was ubiquitous in pre-
among species and individuals within species. At dbh < 10 cm (< 4 in)      settlement forests (Saﬀord and Stevens, 2017).
(which equates to ∼10–25 years of age on most sites, or the typical age        New stand establishment practices, such as reduced/no site pre-
at which young trees would have experienced ﬁre before ﬁre                 paration and widely-spaced clumps of planted seedlings (Section 3.2)


                                                                  Declaration of Chad Hanson, Exhibit 10, Page 18
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 19 of 26
M.P. North et al.




Fig. 7. Examples of prescribed burning in young stands on the Shasta-Trinity National Forest. The upper pair are before (a) and after (b) photos from a mixed-conifer
plantation that was masticated and burned (in spring) 33 years after planting, showing reduction in surface fuels and removal of some understory stems. The lower
pair are before (c) and after (d) photos from a plantation with considerable added tree density due to natural regeneration, that was masticated, branch pruned, and
burned (in fall) 25 years after planting. In the latter case, the prescribed ﬁre was eﬀectively a pre-commercial thinning, reducing stand density closer to desired levels
and also generating within-stand spatial heterogeneity.


will need to approach young stand burning as true management ex-                       enable earlier burning than would otherwise be possible with low
periments. Dense stands of seedlings following ﬁre (e.g. Moghaddas                     surface fuels and high canopy densities. This may especially be the case
et al., 2008) in small canopy openings (Collins et al., 2009) were likely              if burning windows are pushed later in the fall or into the spring, when
a common structure in Sierra Nevada forests prior to suppression.                      fuel moisture is higher and a lower canopy density coupled with greater
Young stand resilience to ﬁre may therefore be related to this high-                   ﬁne surface fuels may be necessary for adequate ﬁre spread.
density structure, suggesting reforestation practices consider promoting
variable (including high) density patches of seedlings that are subse-
                                                                                       3.4. Current and changing site suitability
quently thinned with prescribed ﬁre. In addition, application of ﬁre
when stands are young and locally dense will preferentially cull thin-
                                                                                            Current reforestation guidelines consider any site that was forested
barked species and individuals and lead to a more ﬁre-resistant gene
                                                                                       pre-ﬁre as a good candidate for active reforestation (Anonymous,
pool in the long run.
                                                                                       1991). With changing climate and disturbance regimes, however, it is
    As a treatment option, mastication has been compared to burning.
                                                                                       important to consider current and future site suitability when prior-
While Kobziar et al. (2009) caution against mastication because of
                                                                                       itizing limited resources for reforestation. For several reasons climatic
model predictions of higher wildﬁre mortality compared to prescribed
                                                                                       conditions may already be marginal for a species that was on-site prior
burns in 30 year old stands, Bellows et al. (2016) observed low pre-
                                                                                       to a ﬁre. First, increases in temperature documented over the last sev-
scribed ﬁre-related mortality in both masticated and un-masticated
                                                                                       eral decades may have shifted formerly suitable sites into more mar-
13 year old stands burned in the fall. Experimental removal of masti-
                                                                                       ginal ones (Bell et al., 2013). Since mature trees can withstand a wider
cated fuel around the base of young trees improved survival following
                                                                                       range of environmental conditions than seedlings (Grubb, 1977;
prescribed burns in a 25-year old ponderosa pine stand (Reiner et al.,
                                                                                       Dobrowski et al., 2015), species may be present at sites as adults that
2012), but did not improve survival in a 40-year old ponderosa pine
                                                                                       their seedlings are now unable to tolerate (Saﬀord et al., 2012). In these
stand (Knapp et al., 2011), nor in a 13–14 year old mixed-species stand
                                                                                       areas, natural regeneration would likely be very weak, and local re-
(Bellows et al., 2016). The variability suggests it was not masticated
                                                                                       forestation with the same species may be undesirable. Second, more
fuel, per se, that was the determining factor for survival. As Knapp et al.
                                                                                       than a century of ﬁre suppression has allowed for expansion of forest
(2011) point out, controlling crown scorch is key when trees are rela-
                                                                                       into more marginal sites where it was historically excluded (Fites-
tively short, making ignition patterns (i.e., using a backing ﬁre in young
                                                                                       Kaufman et al., 2007). This expansion was likely driven by episodic
stands) a critical determinant of actual survival during prescribed
                                                                                       regeneration in years with a coincidence of a mast crop and unusually
burns.
                                                                                       favorable summer precipitation (North et al., 2005), despite such sites
    On the whole, studies thus far suggest that mechanical treatments
                                                                                       having higher moisture stress over the long term. Forest mortality in
are not necessary to facilitate young stand burning (Knapp et al., 2011;
                                                                                       such marginal sites is especially high during droughts and after dis-
Bellows et al., 2016). However, mastications and/or thinning may
                                                                                       turbances.

                                                                           Declaration of Chad Hanson, Exhibit 10, Page 19
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 20 of 26
M.P. North et al.


    Identifying areas that are likely already marginal would include          This practice, known as “assisted gene ﬂow” (Aitken and Whitlock,
assessment of local site moisture stress, a key variable inﬂuencing the       2013; Aitken and Bemmels, 2016), oﬀers substantial potential for
suitability of a given site for supporting trees (Stephenson, 1998; Lutz      maintenance of resilient forests under climate change, but as with the
et al., 2010). Recent drought events have been associated with elevated       purposeful movement of species, it has not been thoroughly tested and
tree mortality (van Mantgem et al., 2009; Allen et al., 2010; Paz-Kagan       also carries risks (Bucharova, 2017).
et al., 2017), particularly at sites with high moisture stress and where
high basal area results in intense competition for water (Young et al.,       3.5. Potential ecological beneﬁts
2017). Although it is impossible to know what the weather conditions
will be like the ﬁrst few years after ﬁre (or after planting), identifying        Modifying reforestation practices to promote lower-density, struc-
sites with high long-term moisture stress over recent past periods can        turally heterogeneous stands will have the primary ecological beneﬁt of
help detect less suitable sites. For example, in the Sierra Nevada of         increasing resistance (minimizing forest loss) and/or resilience (re-
California, Young et al. (2017) found higher drought mortality in areas       covering quickly from forest loss) of forest stands to recurring dis-
where 30-year mean annual climatic water deﬁcit values exceeded               turbance as they develop and mature. In essence, such modiﬁed refor-
800 mm, and Shive et al. (2018) observed reduced probabilities of             estation practices will achieve ecological beneﬁts primarily by setting
ﬁnding conifer regeneration where 30-year mean annual precipitation           forest stands on a course to have a low over-all density but variable
was less than 1200 mm.                                                        structure as they grow, reducing potential large-scale losses from ﬁre,
    In addition to current site suitability, future site suitability should   drought, and pests or pathogens.
also be considered. Because sites that are already dry appear to be the           Fine-scale heterogeneity in forests is self-reinforcing, as subsequent
most sensitive to adult tree mortality and poor natural regeneration,         ﬁres are likely to create or expand small openings (Coppoletta et al.,
replanting trees in such sites may be unwise, particularly if droughts        2016). Heterogeneous and complex forest structure have highly vari-
become hotter and more frequent as climate projections suggest (Wang          able microclimates at the stand scale (Ma et al., 2010; Norris et al.,
et al., 2017). Therefore, areas that are most likely to become unsuitable     2012), with diﬀerent temperature and moisture niches leading to high
in the next few decades (i.e., “marginal” forested areas with low mean        understory plant diversity (Wayman and North, 2007; Stevens et al.,
annual precipitation and high mean annual temperatures) could be              2015). These microclimates may be key for facilitating species persis-
identiﬁed by examining climate datasets from sources such as PRISM            tence on the landscape under climate change (De Frenne et al., 2013).
(PRISM Climate Group, 2018) and Climate Engine (Huntington et al.,                Promoting reforestation practices that result in variable forest
2017). Climatic drivers should be considered simultaneously with to-          structure at the stand scale is also important for creating a diversity of
pographic and soil characteristics to assess overall site suitability. Al-    wildlife habitat (Hessburg et al., 2016). Because animal species have
though topography and soil are indirectly assessed in broad-scale             diﬀerent habitat requirements, responses to increased forest hetero-
models of climatic water deﬁcit (e.g., the Basin Characterization Model;      geneity will be species-speciﬁc. In some areas, however, avian species
Flint et al., 2013), more focused local factors should also be considered     richness in the Sierra Nevada has been found to increase with stand
(e.g. avoiding planting on steep, south facing slopes, areas with shallow     openness (Stevens et al., 2016), and more heterogeneous stands appear
soils and areas on ecotonal edges; Section 3.1). These considerations         to have higher avian richness than more evenly-spaced stands (White
can be factored into selecting appropriate tree seed sources using the        et al., 2013). Some species such as the spotted owl (Strix occidentalis)
web-based seedlot selection tool (http://seedlotselectiontool.org/sst/).      and the northern ﬂying squirrel (Glaucomys sabrinus) that require
    Nursery-grown tree seedling stock, which have side-stepped the            denser forest cover may experience a decrease in habitat quality in
high mortality rate that occurs from deposited seed to second-summer          lower-density stands (Meyer et al., 2007a; Stephens et al., 2014), but
seedling (Ledig and Kitzmiller, 1992), may be more tolerant of extreme        variability in stand density across the landscape may buﬀer these stand-
conditions than natural recruits and thus able to establish in more cli-      scale eﬀects (Sollman et al., 2016) and, in any case, these species per-
matically marginal sites. The extent to which this is the case is not well    sisted in the past with density heterogeneity. Reforestation eﬀorts that
understood. However, even if planting allows managers to re-establish         allow for clusters of trees at the stand-scale with gaps surrounding them
forests in sites where natural seedlings would not survive, doing so may      (Churchill et al., 2013) could reduce tree mortality from ﬁre in some of
be undesirable if it leads to establishment of stands that are in dis-        these clusters, and aid in the retention of tall tree cover, which is im-
equilibrium with their environment, having little potential to persist for    portant for California spotted owl habitat (North et al., 2017). Fur-
additional generations through natural recruitment (Millar and Libby,         thermore, some denser patches within variable stands may still torch
1989).                                                                        during ﬁre and create snag habitat for post-ﬁre specialists (Hessburg
    In sites that are considered too marginal for traditional reforestation   et al., 2016). Such variability in post-ﬁre structure has also been linked
with local species and seed stock, there are several options for post-ﬁre     with increased small mammal diversity (Meyer et al., 2005; Roberts
management. First, these areas could be allowed to shift toward other         et al., 2015).
vegetation types (i.e. montane chaparral or native grassland) or to               Plant diversity in frequent-ﬁre forests is also closely tied to ﬁre re-
naturally transition to forests with diﬀerent species composition (i.e.       gimes and heterogeneous stand structures that approximate pre-settle-
ecotonal edges where, for example, gray pine [Pinus sabiniana] or             ment conditions. In forests historically characterized by low and mod-
hardwood species may seed in from lower elevations). Second, man-             erate severity ﬁres, postﬁre patterns in plant diversity are generally
agers could consider assisted migration (McLachlan et al., 2007) of           hump-shaped along the ﬁre severity gradient, with higher numbers of
species thought to be better adapted to future climates. Given the po-        species found in areas burned at low and low-moderate severity and
tential drawbacks of moving species outside their ranges and the long         lower numbers in unburned sites and sites burned at high severity
lag between an experimental planting and the measured growth and              (Stevens et al., 2015; DeSiervo et al., 2015). This is hypothetically at-
mortality of adults, this novel management strategy is not of immediate       tributed to (1) the larger pool of species adapted to regenerating after
use to managers (Ricciardi and Simberloﬀ, 2009, Sax et al., 2009).            low severity ﬁre versus a very small pool adapted to regenerate after
Third, managers may be able to take advantage of the strong local             high-severity ﬁre, which was historically rare in these forests (Keeley
adaptation to environmental conditions often observed among popu-             and Saﬀord, 2016); and (2) greater forest patchiness and habitat het-
lations even within a given species (Savolainen et al., 2007). For ex-        erogeneity created by moderate (“mixed”) severity ﬁre, which permits
ample, by selectively planting seedling stock collected from lower-ele-       coexistence of species adapted to both mesic and xeric habitats (Stevens
vation sites (and thus potentially better drought-adapted source              et al., 2015).
populations), managers may facilitate movement of tree genotypes to               Lower densities of trees at a watershed scale are associated with
the sites where these genotypes will be best adapted as climate warms.        decreases in evapotranspiration and increases in streamﬂow (Bales

                                                                     Declaration of Chad Hanson, Exhibit 10, Page 20
                    Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 21 of 26
M.P. North et al.


et al., 2011; Boisramé et al., 2017a; Hallema et al., 2018). Lower            dumbfounded at the number of studies testing diﬀerent planting per-
densities of trees at the margins of wet meadows are particularly im-         mutations of regular spacing, tree species, and site quality, and yet the
portant for increasing local soil moisture storage through dry periods        near absence of studies testing variable or adaptive planting patterns. In
(Boisramé et al., 2017b), while forest gaps increase snow accumulation        the absence of uniform spacing, tree seedling survival and growth will
in higher elevation forests (Varhola et al., 2010; Lundquist et al., 2013;    be more variable and complex. Studies are needed that identify inﬂu-
Stevens, 2017). However, the lack of shade in large gaps created by           ential factors such as identifying key microsite conditions and their
high-severity ﬁre can accelerate snowpack loss, particularly in low           interaction with local tree density. Although initially challenging, in the
snow years, suggesting that a variable forest with numerous smaller           end such information could bring reforestation practices more in sync
gaps (of ∼0.5 ha, or with diameters less than roughly twice the average       with edaphic and abiotic conditions rather then imposing a uniform
tree height) surrounded by forest cover may create optimal conditions         pattern best suited to crop production.
for snowpack retention (Kittreadge, 1953; Stevens, 2017).                          Clearly, the eﬀect of prescribed burning on direct mortality in ju-
    Reforestation strategies that promote lower and variable densities        venile plantations and volunteer stands and on their subsequent capa-
can increase the potential for long-term carbon storage because re-           city to better withstand wildﬁre needs far more study. Burning in young
taining live tree biomass through multiple disturbance is an important        stands is a new frontier for both scientists and managers. Of critical
carbon pool and long-lived sink (North and Hurteau, 2011; Winford and         importance are experiments which explore the factors of early stand
Gaither, 2012). Forests that are less dense but with more large trees not     management (site preparation, planting density, vegetation control) in
only hold more carbon than high-density stands comprised of many              inﬂuencing subsequent prescribed ﬁre behavior. Evaluations of alter-
smaller trees (Hurteau and North, 2009; 2010), their resilience to            native schedules of burning that are variable in season, timing of ﬁrst
mortality from stress and disturbance increases the stability of the          entry, and frequency of re-entry would also be helpful. Research that
carbon reserve (North et al., 2009a; Soung-Ryoul et al., 2009; Earles         identiﬁes likely mortality levels under diﬀerent ignition patterns and
et al., 2014; Hurteau et al., 2016). These forest conditions, whether         burning conditions would help with developing targets and im-
realized through thinning, ﬁre, or low density reforestation, produce         plementation. Many managers will resist putting prescribed ﬁre in
sustainable carbon sinks critical to realizing goals such as the California   young stands given the eﬀort and money that went into planting an
Forest Carbon Plan (North et al., 2016, Forest Climate Action, 2018).         area. Clearly, only a large number of successful ﬁeld tests can help allay
                                                                              this hesitation.
4. Criticisms and research questions                                               With any new reforestation system there are legitimate concerns
                                                                              about costs relative to current practice. A thorough economic analysis
    There are many reasons to be skeptical of the novel proposition           of diﬀerent reforestation methods using a lifecyle approach is needed
advanced here. In particular, while the ICO pattern may have resilience       because there are several unknowns that make cost predictions diﬃcult.
beneﬁts in mature stands, it is largely untested as a pattern that can        There are potentially higher upfront costs with our proposed planting
increase the probability of survival during early stand development.          scheme compared to conventional forestry because it will be slower for
‘Natural’ stands probably did not develop ICO patterns until several          planting crews to learn and more diﬃcult to check for compliance.
burns over 50–60 years reduced thickets of regeneration into smaller          Longer term savings, however, are likely as prescribed ﬁre is used in
tree clumps, scattered individuals and opening. Early and frequent use        place of other controls of competing vegetation (i.e., grubbing, masti-
of prescribed ﬁre may help build young stand resilience, but it cannot        cation and herbicides) and pre-commercial thinning. Prescribed burn
fully replace the absence of an active ﬁre regime. Like many silvi-           costs vary with site conditions, but are often roughly half the cost per
cultural systems working in an environment with altered disturbance           acre of these more labor-intensive treatments.
regimes, the proposed reforestation is an eﬀort to engineer a desired              Large LiDAR data sets (Kane et al., 2014, 2015b), together with
mature stand structure when simply mimicking historical seral devel-          multispectral photogrammetry (Näsi et al., 2015) and historical stem
opment is not an option.                                                      maps (North et al., 2007; Taylor, 2010; Knapp et al., 2013; Lydersen
    Silviculturists using current practices may argue that it will be dif-    et al., 2013), now allow us to describe distinctive patterns of tree size
ﬁcult to determine where tree clusters should be planted and their            structure, composition, and spatial arrangement in forests, including
seedlings will grow slower because of higher local density. Regular           those few areas where active ﬁre regimes have been allowed to shape
spacing 'samples' the soil and increases the likelihood that trees ﬁnd the    conditions (Jeronimo et al., 2018). A critical area needing more study is
best spots to thrive in. Wide spacing leads to faster seedling growth         the development of metrics that formally quantify spatial patterns (cf.
rates that develop thicker bark and taller trees, a 'backbone' that will      Parker et al., 2006; Roccaforte et al., 2015) in contemporary young
become more ﬁre resistant. This approach ﬁrst creates a forest foun-          stands and then relate these patterns to growth rates, free-to-grow
dation followed by release treatments and commercial thinnings that           status, and water balance. How do structural features such as density,
can adjust spatial pattern and structure to build mature stand resilience.    species composition, and structural heterogeneity inﬂuence bark beetle
    We suggest, however, that favorable microsites for cluster planting       population growth rates and transitions from endemic to epidemic be-
can be identiﬁed focusing on how local topography aﬀects water                havior (Bentz et al., 2010)? Particularly important is a better under-
availability and ﬁre behavior. A combination of regular and cluster           standing of how these features in forest structure inﬂuence habitat use
planting will still provide rapid tree growth while also creating a range     in forest dependent wildlife species?
of densities, increasing variability in resource competition, fuel loads,          The paucity of empirical knowledge of physiological response to
and habitat conditions. Competing vegetation will be reduced in tree          drought and elevated atmospheric CO2 for many tree species and their
clusters through shading and more extensively throughout the stand            competitors hinders an informed choice of species and planting density
with cost-eﬀective prescribed burning that builds ﬁre resilience. Initial     by managers. A key goal is to generate site-speciﬁc maps of drought
planting pattern and frequent burning foster stand development and            mortality risk by characterizing physiological drought death thresholds
spatial pattern that is more congruent with topographic, edaphic, and         in situ. This needs to be done across the major mixed-conifer tree species
disturbance inﬂuences on forest resilience without depending on costly        and using regional-scale climate models to quantify probabilities of
future treatments or hoped for commercial thinning to adjust the de-          drought severity and duration at diﬀerent time horizons. Direct mea-
veloping forest. Given that a mature ICO pattern is unlikely to result        surement of tree water use can help in understanding how climate and
from regular planting patterns and limited silviculture budgets, there is     stand structure interact to determine tree- and stand-level evapo-
much to be gained by researching and incorporating variable spatial           transpiration (Buckley et al., 2012), as well as snowpack accumulation
patterns early in the reforestation process.                                  and water yield, which tend to be greater in the low and variable-
    Any researcher unfamiliar with forestry’s agronomic roots, would be       density forests associated with frequent ﬁre regimes (Stevens, 2017;

                                                                     Declaration of Chad Hanson, Exhibit 10, Page 21
                      Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 22 of 26
M.P. North et al.


Bales et al., 2011).                                                                                reveals emerging climate change risks for forests. For. Ecol. Manage. 259, 660–684.
    In planning restoration treatments, one critical question is the                           Allen, C.D., Breshears, D.D., McDowell, N.G., 2015. On underestimation of global vul-
                                                                                                    nerability to tree mortality and forest die-oﬀ from hotter drought in the
probability that a planted stand will burn before it reaches a size and                             Anthropocene. Ecosphere 6, art129.
structure suﬃcient to resist ﬁre. Fire severity maps in the West are now                       Reforestation handbook. FSH 2409.266. USDA Forest Service, Region 5.
                                                                                               Bales, R.C., Hopmans, J.W., O'Geen, A.T., Meadows, M., Hartsough, P.C., Kirchner, P.,
available for several decades, an interval long enough that ﬁre fre-                                Hunsaker, C.T., Beaudette, D., 2011. Soil moisture response to snowmelt and rainfall
quency models (e.g. Johnson and Gutsell, 1994) could estimate con-                                  in a sierra nevada mixed-conifer forest. Vadose Zone J. 10 (3), 786–799.
temporary probabilities of burning by a particular age. Nonparametric                          Bell, D.M., Bradford, J.B., Lauenroth, W.K., 2013. Early indicators of change: divergent
                                                                                                    climate envelopes between tree life stages imply range shifts in the western United
models may be helpful as they allow conditional ﬁre probability to vary                             States. Global Ecol. Biogeography 168–180.
with factors such as tree density and land ownership (e.g. Wilson et al.,                      Bellows, R.S., Thomson, A.C., Helmstedt, K.J., York, R.A., Potts, M.D., 2016. Damage and
                                                                                                    mortality patterns in young mixed conifer plantations following prescribed ﬁres in
2010; Starrs et al., 2018).
                                                                                                    the Sierra Nevada, California. For. Ecol. Manage. 376, 193–204.
                                                                                               Bentz, B.J., Régnière, J., Fettig, C.J., Hansen, E.M., Hayes, J.L., Hicke, J.A., Kelsey, R.G.,
5. Summary                                                                                          Negrón, J.F., Seybold, S.J., 2010. Climate change and bark beetles of the Western
                                                                                                    United States and Canada: direct and indirect eﬀects. Bioscience 60, 602–613.
                                                                                               Bergeron, Y., Leduc, A., Harvey, B.D., Gauthier, S., 2002. Natural ﬁre regime: a guide for
    Changes in wildﬁre severity, patch size and climate variability                                 sustainable management of the Canadian boreal forest. Silva fennica 36, 81–95.
challenge reforestation practitioners to explore new methods for re-                           Bigelow, S.W., North, M.P., 2012. Microclimate eﬀects of fuels-reduction and group-se-
                                                                                                    lection silviculture: Implications for ﬁre behavior in Sierran mixed-conifer forests.
planting large areas of dead trees. Establishing dense conifer cover with                           For. Ecol. Manage. 264, 51–59.
regularly spaced planting may reduce competing vegetation, but the                             Bingham, M.A., Simard, S.W., 2011. Do mycorrhizal network beneﬁts to survival and
                                                                                                    growth of interior Douglas-ﬁr seedlings increase with soil moisture stress? Ecol. Evol.
uniform spacing and high density can fail to build adaptive capacity                                1, 306–316.
into the developing forest. For dry western coniferous forests, we have                        Bohlman, G.N., North, M., Saﬀord, H.D., 2016. Shrub removal in reforested post-ﬁre areas
proposed adjusting several planting strategies in response to these                                 increases native plant species richness. For. Ecol. Manage. 374, 195–210.
                                                                                               Boisramé, G., Thompson, S., Collins, B., Stephens, S., 2017a. Managed wildﬁre eﬀects on
changes, particularly focused on building ﬁre and drought resilience                                forest resilience and water in the Sierra Nevada. Ecosystems 20, 717–732.
early in regenerating forests, varying spacing to foster a future clump                        Boisramé, G.F.S., Thompson, S.E., Kelly, M., Cavalli, J., Wilkin, K.M., Stephens, S.L.,
and gap distribution, and reducing density and water competition.                                   2017b. Vegetation change during 40 years of repeated managed wildﬁres in the
                                                                                                    Sierra Nevada, California. For. Ecol. Manage. 402, 241–252.
    Spatial pattern matters. Planting all seedlings on a regular spacing                       Brown, P.M., Wu, R., 2005. Climate and disturbance forcing of episodic tree recruitment
does not have an ecological analog, fails to account for microsite                                  in a southwestern ponderosa pine landscape. Ecology 86, 3030–3038.
                                                                                               Bucharova, A., 2017. Assisted migration within species range ignores biotic interactions
variability, and creates a uniform density lacking a gradient of resource                           and lacks evidence. Restor. Ecol. 25, 14–18.
competition. Ultimately, such a strategy depends heavily on costly                             Buckley, T.N., Turnbull, T.L., Adams, M.A., 2012. Simple models for stomatal con-
additional treatments to create more natural patterns. Tree density                                 ductance derived from a process model: cross-validation against sap ﬂux data. Plant,
                                                                                                    Cell Environ. 35, 1647–1662.
should vary and be congruent with local water availability and micro-                          Cansler, C.A., McKenzie, D., 2014. Climate, ﬁre size, and biophysical setting control ﬁre
and macro-topography. Tree seedlings need not control all of the re-                                severity and spatial pattern in the northern Cascade Range, USA. Ecol. Appl. 24,
                                                                                                    1037–1056.
planting area to become established, and ceding some space to other
                                                                                               Churchill, D.J., Larson, A.J., Dahlgreen, M.C., Franklin, J.F., Hessburg, P.F., Lutz, J.A.,
vegetation such as shrubs and hardwoods diversiﬁes fuel and habitat                                 2013. Restoring forest resilience: from reference spatial patterns to silvicultural
conditions, and may enhance drought resilience. Furthermore changing                                prescriptions and monitoring. For. Ecol. Manage. 291, 442–457.
                                                                                               Clark, J.S., Silman, M., Kern, R., 1999. Seed dispersal near and far: patterns across
climate conditions suggest managers may need to identify ‘marginal’                                 temperate and tropical forests. Ecology 80, 1475–1494.
locations where trying to re-establish current species composition from                        Clyatt, K.A., Crotteau, J.S., Schaedel, M.S., Wiggins, H.L., Kelley, H., Churchill, D.J.,
local genetic stock may no longer be viable. Changing disturbance and                               Larson, A.J., 2016. Historical spatial patterns and comtemporary tree mortality in dry
                                                                                                    mixed-conifer forests. For. Ecol. Manage. 361, 23–37.
climatic conditions continue to alter the forest regeneration niche.                           Cocking, M.I., Varner, J.M., Knapp, E.E., 2014. Long-term eﬀects of ﬁre severity on oak-
Reforestation strategies that foster greater heterogeneity in fuels, ve-                            conifer dynamics in the southern Cascades. Ecol. Appl. 24 (1), 94–107.
                                                                                               Collins, B.M., Lydersen, J.M., Everett, R.G., Fry, D.L., Stephens, S.L., 2015. Novel char-
getation, and planting patterns can increase resilience in regenerating                             acterization of landscape-level variability in historical vegetation structure. Ecol.
forests.                                                                                            Appl. 25, 1167–1174.
                                                                                               Collins, B.M., Miller, J.D., Thode, A.E., Kelly, M., van Wagtendonk, J.W., Stephens, S.L.,
                                                                                                    2009. Interactions among wildland ﬁres in a long-established Sierra Nevada natural
Acknowledgments                                                                                     ﬁre area. Ecosystems 12, 114–128.
                                                                                               Collins, B.M., Roller, G.B., 2013. Early forest dynamics in stand-replacing ﬁre patches in
                                                                                                    the northern Sierra Nevada, California, USA. Landscape Ecol. 28, 1801–1813.
    This manuscript grew out of a reforestation and climate change
                                                                                               Collins, B.C., Stephens, S.L., 2010. Stand-replacing patches within a ‘mixed severity’ ﬁre
workshop sponsored by the USDA Climate Change Hub at the                                            regime: quantitative characterization using recent ﬁres in a long-established natural
University of California at Davis, United States.. We thank Steve                                   ﬁre area. Landscape Ecol. 25, 927–939.
                                                                                               Conard, S.G., Radosevich, S.R., 1982a. Growth responses of white ﬁr to decreased shading
Oerding, IET Academic Technology Service, University of California,                                 and root competition by montane chaparral shrubs. Forest Science 28, 309–320.
Davis for providing Figure 6. McIntire-Stennis funding supported one of                        Conard, S.G., Radosevich, S.R., 1982b. Post-ﬁre succession in white ﬁre (Abies concolor)
the co-authors (DFG). We also appreciate critiques by Joe Sherlock and                              vegetation of the northern Sierra Nevada. Madrono 29, 42–56.
                                                                                               Cooper, C.F., 1960. Changes in vegetation, structure, and growth of southwestern pine
Ramiro Rojas, USFS Region 5 silviculturists, and two anonymous re-                                  forests since white settlement. Ecol. Monogr. 30, 129–164.
viewers which greatly improved the manuscript.                                                 Cooper, C.F., 1961. Pattern in ponderosa pine forests. Ecology 42, 493–499.
                                                                                               Coppoletta, M., Merriam, K.E., Collins, B.M., 2016. Post-ﬁre vegetation and fuel devel-
                                                                                                    opment inﬂuences ﬁre severity patterns in reburns. Ecol. Appl. 26, 686–699.
References                                                                                     Corbin, J.D., Holl, K.D., 2012. Applied nucleation as a forest restoration strategy. For.
                                                                                                    Ecol. Manage. 265, 37–46.
                                                                                               De Frenne, P., Rodríguez-Sánchez, F., Coomes, D.A., et al., 2013. Microclimate moderates
Abatzoglou, J.T., Williams, A.P., 2016. The impact of anthropogenic climate change on
                                                                                                    plant responses to macroclimate warming. Proc. Natl. Acad. Sci. 110, 18561–18565.
    wildﬁre across western US forests. Proc. Natl. Acad. Sci. 1113, 11770–11775.
                                                                                               Del Moral, R., Bliss, L., 1993. Mechanisms of primary succession: Insights from the
Adams, H.D., Guardiola-Claramonte, M., Barron-Gaﬀord, G.A., Villegas, J.C., Breshears,
                                                                                                    eruption of Mount St. Helens. In: Begon, M., Fitter, H.H. (Eds.), Advances in
    D.D., Zou, C.B., Troch, P.A., Huxman, T.E., 2009. Temperature sensitivity of drought-
                                                                                                    Ecological Research. Aceadmeic Press, San Diego, CA, pp. 1–66.
    induced tree mortality portends increased regional die-oﬀ under global-change-type
                                                                                               DeSiervo, M.H., Jules, E., Saﬀord, H.D., 2015. Disturbance response across a productivity
    drought. Proc. Natl. Acad. Sci. 106 (17), 7063–7066.
                                                                                                    gradient: postﬁre vegetation in serpentine and non-serpentine forests. Ecosphere 6
Agee, J.K., Skinner, C.N., 2005. Basic principles of forest fuels reduction treatments. For.
                                                                                                    (4) Article 60.
    Ecol. Manage. 211, 83–96.
                                                                                               Dobrowski, S.Z., Swanson, A.K., Abatzoglou, J.T., Holden, Z.A., Saﬀord, H.D., Schwartz,
Aitken, S.N., Bemmels, J.B., 2016. Time to get moving: assisted gene ﬂow of forest trees.
                                                                                                    M.K., Gavin, D.G., 2015. Forest structure and species traits mediate projected re-
    Evol. Appl. 9, 271–290.
                                                                                                    cruitment declines in western US tree species. Glob. Ecol. Biogeogr. 24, 917–927.
Aitken, S.N., Whitlock, M.C., 2013. Assisted gene ﬂow to facilitate local adaptation to
                                                                                               Donato, D.C., Fontaine, J.B., Campbell, J.L., Robinson, W.D., Kauﬀman, J.B., Law, B.E.,
    climate change. Annu. Rev. Ecol. Evol. Syst. 44, 367–388.
                                                                                                    2009. Conifer regeneration in stand-replacement portions of a large mixed-severity
Allen, C.D., Macalady, A.K., Chenchouni, H., Bachelet, D., McDowell, N., Vennetier, M.,
                                                                                                    wildﬁre in the Klamath-Siskiyou Mountains. Can. J. Forest Res. 39, 823–838.
    Kitzberger, T., Rigling, A., Breshears, D.D., (Ted) Hogg, E.H., Gonzalez, P., Fensham,
                                                                                               Earles, M., North, M., Hurteau, M., 2014. Wildﬁre and drought dynamics destabilize
    R., Zhang, Z., Castro, J., Demidova, N., Lim, J.-H., Allard, G., Running, S.W., Semerci,
                                                                                                    carbon stores of ﬁre-suppressed forests. Ecol. Appl. 24, 732–740.
    A., Cobb, N., 2010. A global overview of drought and heat-induced tree mortality


                                                                                     Declaration of Chad Hanson, Exhibit 10, Page 22
                       Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 23 of 26
M.P. North et al.


Erickson, H.E., Harrington, C.A., 2006. Conifer-Ceanothus interactions inﬂuence tree                     mixed-conifer forest. Can. J. For. Res. 36, 3183–3193.
     growth before and after shrub removal in a forest plantation in the western Cascade            Jeronimo, S.M., Kane, V.R., Churchill, D.J., McGaughey, R.J., Franklin, J.F., 2018.
     Mountains, USA. For. Ecol. Manage. 229, 183–194.                                                    Applying LiDAR individual tree detection to management of structurally diverse
Fettig, C.J., Klepzig, K.D., Billings, R.F., Munson, A.S., Nebeker, T.E., Negron, J.F.,                  forest landscapes. J. Forest. 116, 336–346.
     Nowak, J.T., 2007. The eﬀectiveness of vegetation management practices for pre-                Johnson, A., Gutsell, S.L., 1994. Fire frequency models, methods and interpretations. Adv.
     vention and control of bark beetle infestations in coniferous forests of the western and            Ecological Res. 25.
     southern United States. For. Ecol. Manage. 238, 24–53.                                         Kane, V.R., Cansler, C.A., Povak, N.A., Kane, J.T., McGaughey, R.J., Lutz, J.A., Churchill,
Field, C., Merino, J., Mooney, H.A., 1983. Compromises between water-use eﬃciency and                    D.J., North, M.P., 2015a. Mixed severity ﬁre eﬀects within the Rim ﬁre: Relative
     nitrogen-use eﬃciency in ﬁve species of California evergreens. Oecologia 60,                        importance of local climate, ﬁre weather, topography and forest structure. For. Ecol.
     384–389.                                                                                            Manage. 358, 62–79.
Fites-Kaufman, J.A., Rundel, P., Stephenson, N., Weixelman, D.A., 2007. Montane and                 Kane, V.R., Lutz, J.A., Cansler, C.A., Povak, N.A., Churchill, D.J., Smith, D.F., Kane, J.T.,
     subalpine vegetation of the Sierra Nevada and Cascade Ranges. In: Barbour, M.,                      North, M.P., 2015b. Water balance and topography predict ﬁre and forest structure
     Keeler-Wolf, T., Schoenherr, A.A. (Eds.), Terrestrial Vegetation of California.                     patterns. For. Ecol. Manage. 338, 1–13.
     University of California Press, pp. 456–501.                                                   Kane, V.R., North, M.P., Lutz, J.A., Churchill, D.J., Roberts, S.L., Smith, D.F., McGaughey,
Flint, L.E., Flint, A.L., Thorne, J.H., Boynton, R., 2013. Fine-scale hydrologic modeling for            R.J., Kane, J.T., Brooks, M.L., 2014. Assessing ﬁre eﬀects on forest spatial structure
     regional landscape applications: the California Basin Characterization Model devel-                 using a fusion of Landsat and airborne LiDAR data in Yosemite National Park. Remote
     opment and performance. Ecological Processes 2, 25.                                                 Sens. Environ. 151, 89–101.
Forest Climate Action Team, 2018. California Forest Carbon Plan: Managing Our Forest                Keeley, J.E., Bond, W.J., Bradstock, R.A., Pausas, J.G., Rundel, P.W., 2011. Fire in
     Landscapes in a Changing Climate. Sacramento, CA, pp. 178.                                          Mediterranean Ecosystems: Ecology, Evolution and Management. Cambridge
FRAP. 2018. California’s Forest and Rangelands: 2018 Assessment. California Depart. of                   University Press.
     Forestry and Fire Protection. < http://frap.ﬁre.ca.gov/assessment/index > .                    Keeley, J.E., Saﬀord, H.D., 2016. Fire as an ecosystem process. In: Mooney, H., Zavaleta,
Fry, D.L., Stephens, S.L., Collins, B.M., North, M.P., Franco-Vizcaino, E., Gill, S.J., 2014.            E. (Eds.), Ecosystems of California. University of California Press Oakland, California.
     Contrasting spatial patterns in active-ﬁre and ﬁre-suppressed Mediterranean climate            Kennedy, M.C., Johnson, M.C., 2014. Fuel treatment prescriptions alter spatial patterns of
     old-growth, mixed conifer forests. PLoS ONE. https://doi.org/10.1371/journal.pone.                  ﬁre severity around the wildland–urban interface during the Wallow Fire, Arizona,
     0088985.                                                                                            USA. For. Ecol. Manage. 318 122–13.
Goforth, B.R., Minnich, R.A., 2008. Densiﬁcation, stand-replacement wildﬁre, and ex-                Keyser, A., Westerling, A.L., 2017. Climate drives inter-annual variability in probability of
     tirpation of mixed conifer forest in Cuyamaca Rancho State Park, southern California.               high severity ﬁre occurrence in the western United States. Environ. Res. Lett. 12,
     For. Ecol. Manage. 256, 36–45.                                                                      065003.
Gómez-Aparicio, L., Gómez, J.M., Zamora, R., Boettinger, J.L., 2005. Canopy vs. soil ef-            J. Kittreadge Kittreadge, J. 1953. Inﬂuences of forests on snow in the ponderosa, sugar
     fects of shrubs facilitating tree seedlings in Mediterranean montane ecosystems. J.                 pine, ﬁr zone of the Central Sierra Nevada.
     Veg. Sci. 16, 191–198.                                                                         Knapp, E.E., Estes, B.L., Skinner, C.N., 2009. Ecological eﬀects of prescribed ﬁre season: a
Gómez-Aparicio, L., Zamora, R., Gómez, J.M., Hódar, J.A., Castro, J., Baraza, E., 2004.                  literature review and synthesis for managers. U.S. Department of Agriculture, Forest
     Applying plant facilitation to forest restoration: A meta-analysis of the use of shrubs             Service, Paciﬁc Southwest Research Station. PSW-GTR-224. Albany, CA, pp. 80.
     as nurse plants. Ecologocial Appl. 14, 1128–1138.                                              Knapp, E.E., Skinner, C.N., North, M.P., Estes, B.L., 2013. Long-term overstory and un-
Gray, A., Zald, H., Kern, R., North, M., 2005. Stand conditions associated with tree re-                 derstory change following logging and ﬁre exclusion in a Sierra Nevada mixed conifer
     generation in Sierran mixed-conifer forests. Forest Sci. 5, 198–210.                                forest. For. Ecol. Manage. 310, 903–914.
Greeley, W.B., 1907. A rough system of management for reserve lands in the western                  Knapp, E.E., Weatherspoon, C.P., Skinner, C.N., 2012. Shrub seed banks in mixed conifer
     Sierras. Proc. Soc. Am. Foresters 2, 103–114.                                                       forests of northern California and the role of ﬁre in regulating abundance. Fire
Greene, D.F., Johnson, E.A., 1993. Seed mass and dispersal capacity in wind-dispersed                    Ecology 8, 32–48.
     diaspores. Oikos 67, 69–74.                                                                    Knapp, E.E., Schwilk, D.W., Kane, J.M., Keeley, J.E., 2006. Role of burning season on
Greene, D.F., Johnson, E.A., 1996. Wind dispersal of seeds from a forest into a clearing.                initial understory vegetation response to prescribed ﬁre in a mixed conifer forest.
     Ecology 77, 595–609.                                                                                Can. J. For. Res. 37, 11–22.
Greene, D.F., Johnson, E.A., 2000. Tree recruitment from burn edges. Can. J. For. Res. 30,          Knapp, E.E., Varner, J.M., Busse, M.D., Skinner, C.N., Shestak, C.J., 2011. Behaviour and
     1264–1274.                                                                                          eﬀects of prescribed ﬁre in masticated fuelbeds. Int. J. Wildland Fire 20, 932–945.
Greene, D.F., Johnson, E.A., 2004. Modelling the temporal variation in North American               Kobziar, L.N., McBride, J.R., Stephens, S.L., 2009. The eﬃcacy of ﬁre and fuels reduction
     tree seed production. Can. J. For. Res. 34, 65–75.                                                  treatments in a Sierra Nevada pine plantation. Int. J. Wildland Fire 18, 791–801.
Greenwood, D.L., Weisberg, P.J., 2008. Density-dependent tree mortality in pinyon-ju-               Landram, M., 1996. Status of reforestation on National Forest Lands within the Sierra
     niper woodlands. For. Ecol. Manage. 255, 2129–2137.                                                 Nevada Ecosystem Project Study Area In Sierra Nevada Ecosystem Project: Final re-
Griﬃn, D., Anchukaitis, K.J., 2014. How unusual is the 2012–2014 California drought?                     port to Congress, vol. III, Assessments and scientiﬁc basis for management options.
     Geophys. Res. Lett. 41, 9017–9023.                                                                  University of California, Davis, Centers for Water and Wildland Resources.
Grubb, P.J., 1977. The maintenance of species-richness in plant communities: the im-                Lanini, W.T., Radosevich, S.R., 1986. Response of three conifer species to site preparation
     portance of the regeneration niche. Biol. Rev. 52, 107–145.                                         and shrub control. Forest Sci. 32, 61–77.
Haire, S.L., McGarigal, K., 2010. Eﬀects of landscape patterns of ﬁre severity on re-               Larson, A.J., Churchill, D., 2012. Tree spatial patterns in ﬁre-frequent forests of western
     generating ponderosa pine forests (Pinus ponderosa) in New Mexico and Arizona,                      North America, including mechanisms of pattern formation and implications for
     USA. Landscape Ecol. 25, 1055–1069.                                                                 designing fuel reduction and restoration treatments. For. Ecol. Manage. 267, 74–92.
Hallema, D.W., Sun, G., Caldwell, P.V., Norman, S.P., Cohen, E.C., Liu, Y., Bladon, K.D.,           Lauvaux, C.A., Skinner, C.N., Taylor, A.H., 2016. High severity ﬁre and mixed conifer
     McNulty, S.G., 2018. Burned forests impact water supplies. Nat. Commun. 9, 1307.                    forest-chaparral dynamics in the southern Cascade Range, USA. For. Ecol. Manage.
     https://doi.org/10.1038/s41467-018-03735-6.                                                         363, 74–85.
Harvey, B.J., Donato, D.C., Turner, M.G., 2016. Drivers and trends in landscape patterns            Ledig, F.T., Kitzmiller, J.H., 1992. Genetic strategies for reforestation in the face of global
     of stand-replacing ﬁre in forests of the US Northern Rocky Mountains (1984–2010).                   climate change. For. Ecol. Manage. 50, 153–169.
     Landscape Ecol. 31, 2367–2383.                                                                 Leiberg, J.B., 1902. Forest conditions in the northern Sierra Nevada, California. U.S.
Helms, J.A., Tappeiner, J.C., 1996. Silvicultural systems for the Sierra Nevada. Sierra                  Geological Survey Professional Paper 8. Washington, DC: U.S. Government Printing
     Nevada Ecsosystem Project: Final report to Congress. University of California Centers               Oﬃce, pp. 194.
     for Water and Wildland Resources, Davis.                                                       Löf, M., Bolte, A., Jacobs, D.F., Jensen, A.M., 2014. Nurse trees as a forest restoration tool
Hessburg, P.F., Churchill, D.J., Larson, A.J., Jaugo, R.D., Miller, C., Spies, T.A., North,              for mixed plantations: eﬀects on competing vegetation and performance in target tree
     M.P., Povak, N.A., Belote, R.T., Singleton, P.H., Gaines, W.L., Keane, R.E., Aplet,                 species. Restor. Ecol. 22, 758–765.
     G.H., Stephens, S.L., Morgan, P., Bisson, P.A., Rieman, B.E., Salter, R.B., Reeves, G.H.,      Long, J.N., 1985. A practical approach to density management. Forestry Chronicle 61,
     2015. Restoring ﬁre-prone inland Paciﬁc landscapes: seven core principles.                          88–89.
     Landscape Ecol. 30, 1805–1835.                                                                 Long, J.N., 2008. Emulating natural disturbance regimes as a basis for forest manage-
Hessburg, P.F., Spies, T.A., Perry, D.A., Skinner, C.N., Taylor, A.H., Brown, P.M.,                      ment: a North American view. For. Ecol. Manage. 257, 1868–1873.
     Stephens, S.L., Larson, A.J., Churchill, D.J., Povak, N.A., Singleton, P.H., McComb, B.,       Long, J.W., Anderson, M.K., Quinn-Davidson, L., Goode, R.W., Lake, F.K., Skinner, C.N.,
     Zielinski, W.J., Collins, B.M., Salter, R.B., Keane, J.J., Franklin, J.F., Riegel, G., 2016.        2016. Restoring California black oak ecosystems to promote tribal values and wild-
     Tamm Review: Management of mixed-severity ﬁre regime foress in Oregon,                              life. USDA Forest Service, Paciﬁc Southwest Research Station, General Technical
     Washington and Northern California. Forest Ecology and Management 366, 221–250.                     Report PSW-GTR-252.
Holmgren, M., Gómez-Aparicio, L., Quero, J.L., Valladares, F., 2012. Non-linear eﬀects of           Lundquist, J.D., Dicerson-Lange, S.E., Lutz, J.A., Cristea, N.C., 2013. Lower forest density
     drought under shade: reconciling physiological and ecological models in plant                       enhances snow retention in regions with warmer winters: A global framework de-
     communities. Oecologia 169, 293–305.                                                                veloped from plot-scale observations and modeling. Water Resour. Res. 49,
Huntington, J.L., Hegewisch, K.C., Daudert, B., Morton, C.G., Abatzoglou, J.T., McEvoy,                  6356–6370.
     D.J., Erickson, T., 2017. Climate engine: cloud computing and visualization of cli-            Lutz, J.A., van Wagtendonk, J.W., Franklin, J.F., 2010. Climatic water deﬁcit, tree species
     mate and remote sensing data for advanced natural resource monitoring and process                   ranges, and climate change in Yosemite National Park. J. Biogeogr. 37, 936–950.
     understanding. Bull. Am. Meteorol. Soc. 98, 2397–2410.                                         Lydersen, J.M., Collins, B.M., Brooks, M.L., Matchett, J.R., Shive, K.L., Povak, N.A., Kane,
Hurteau, M.D., Liang, S., Martin, K.L., North, M.P., Koch, G.W., Hungate, B.A., 2016.                    V.R., Smith, D.F., 2017. Evidence of fuels management and ﬁre weather inﬂuencing
     Restoring forest structure and process stabilizes forest carbon in wildﬁre-prone                    ﬁre severity in an extreme ﬁre event. Ecol. Appl. 27, 2013–2030.
     southwestern ponderosa pine forests. Ecol. Appl. 26, 382–391.                                  Lydersen, J.M., Collins, B.M., Knapp, E.E., Roller, G.B., Stephens, S.L., 2015. Relating fuel
Hurteau, M., North, M., 2009. Fuel treatment eﬀects on tree-based forest carbon storage                  loads to overstorey structure and composition in a ﬁre-excluded Sierra Nevada mixed
     and emissions under modeled wildﬁre scenarios. Front. Ecol. Environ. 7, 409–414.                    conifer forest. Int. J. Wildland Fire 24, 484–494.
Hurteau, M., North, M., 2010. Carbon recovery rates following diﬀerent wildﬁre risk                 Lydersen, J., North, M., 2012. Topographic variation in structure of mixed-conifer forests
     mitigation treatments. For. Ecol. Manage. 260, 930–937.                                             under an active-ﬁre regime. Ecosystems 15, 1–13.
Innes, J., North, M., Williamson, N., 2006. Eﬀect of thinning and prescribed ﬁre re-                Lydersen, J., North, M., Collins, B., 2014. Severity of an uncharacteristically large wild-
     storation treatments on woody debris and snag dynamics in a Sierran old-growth                      ﬁre, the Rim Fire, in forests with relatively restored frequent ﬁre regimes. For. Ecol.



                                                                                         Declaration of Chad Hanson, Exhibit 10, Page 23
                      Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 24 of 26
M.P. North et al.


    Manage. 328, 326–334.                                                                           planted ponderosa pine. West. J. Appl. For. 5, 79–82.
Lydersen, J.M., North, M.P., Knapp, E.E., Collins, B.M., 2013. Quantifying spatial patterns    Owen, S.M.C.H., Sanchez Sieg, A.J., Meador, P.Z., Fule, J.M., Iniguez, L.S., Fornwalt
    of tree groups and gaps in mixed-conifer forests: reference conditions and long-term            Baggett, P.J., Battaglia, M.A., 2017. Spatial patterns of ponderosa pine regeneration
    changes following ﬁre suppression and logging. For. Ecol. Manage. 304, 370–382.                 in high-severity burn patches. For. Ecol. Manage. 405, 124–149.
Lyons-Tinsley, C., Peterson, D., 2012. Surface fuel treatments in young, regenerating          Parker, T.J., Clancy, K.M., Mathiasen, R.L., 2006. Interactions among ﬁre, insects and
    stands aﬀect wildﬁre severity in a mixed conifer forest, eastside Cascade Range,                pathogens in coniferous forests of the interior western United States and Canada.
    Washington, USA. For. Ecol. Manage. 270, 117–125.                                               Agric. For. Entomol. 8, 167–189.
Ma, S., Concilio, A., Oakley, B., North, M., Chen, J., 2010. Spatial variability in micro-     Parsons, R.A., Linn, R.R., Pimont, F., Hoﬀman, C., Sauer, J., Winterkamp, J., Sieg, C.H.,
    climate in a mixed-conifer forest before and after thinning and burning treatments.             Jolly, W.M., 2017. Numerical investigation of aggregated fuel spatial pattern impacts
    For. Ecol. Manage. 259, 904–915.                                                                on ﬁre behavior. Land 6, 43.
McDonald, P.M., Fiddler, G.O., 1993. Feasibility of alternatives to herbicides in young        Paz-Kagan, T., Brodrick, P.G., Vaughn, N.R., Das, A.J., Stephenson, N.L., Nydick, K.R.,
    conifer plantations in California. Can. J. For. Res. 23, 2015–2022.                             Asner, G.P., 2017. What mediates tree mortality during drought in the southern
McDonald, P.M., Fiddler, G.O., 2010. Twenty-ﬁve years of managing vegetation in conifer             Sierra Nevada? Ecol. Appl. 27, 2443–2457.
    plantations in northern and central California: results, application, principles, and      Pellizzaro, G., Duce, P., Ventura, A., Zara, P., 2007. Seasonal variations of live moisture
    challenges. Gen. Tech. Rep. PSW-GTR-231. Albany, CA: U.S. Department of                         content and ignitability of the Mediterranean Basin. Int. J. Wildland Fire 16,
    Agriculture, Forest Service, Paciﬁc Southwest Research Station, pp. 87.                         633–641.
McLachlan, J.S., Hellmann, J.J., Schwartz, M.W., 2007. A framework for debate of as-           Peters, V.S., Macdonald, S.E., Dale, M.R.T., 2005. The interaction between masting and
    sisted migration in an era of climate change. Conserv. Biol. 21, 297–302.                       ﬁre is key to white spruce regeneration. Ecology 86, 1744–1750.
Meyer, M., Kelt, D., North, M., 2007a. Microhabit associations of northern ﬂying squirrels     Peterson, D.W., Hessburg, P.F., Salter, B., James, K.M., Dahlgreen, M.C., Barnes, J.A.,
    in burned and thinned stands of the Sierra Nevada. Am. Midl. Nat. 157, 202–211.                 2007. Reintroducing ﬁre in regeneration dry forests following stand-replacing wild-
Meyer, M., North, M., Gray, A., Zald, H., 2007b. Inﬂuence of soil thickness on stand                ﬁre. In: Powers, R.F. (tech. ed.), Restoring ﬁre-adapted ecosystems: Proceedings of
    characteristics in a Sierra Nevada mixed-conifer forest. Plant Soil 294, 113–123.               the 2005 National Silviculture Workshop. USDA Forest Service, PSW-GTR-203,
Meyer, M.D., North, M.P., Kelt, D.A., 2005. Short-term eﬀects of ﬁre and forest thinning            Albany, CA, pp. 79–86.
    on truﬄe abundance and consumption by Neotamias speciosus in the southern Sierra           Peterson, T.D., Newton, M., Zedaker, S.M., 1988. Inﬂuence of Ceanothus velutinus and
    Nevada of California. Can. J. For. Res. 35, 1061–1070.                                          associated forbs on water stress and stemwood production of Douglas ﬁr. Forest Sci.
Michaletz, S., Johnson, E.A., Mell, W.E., Greene, D.F., 2013. Timing of ﬁre relative to seed        34, 333–343.
    development may allow non-serotinous species to recolonize from the aerial seed-           Petrie, M.D., Wildeman, A.M., Bradford, J.B., Hubbard, R.M., Lauenroth, W.K., 2016. A
    banks of ﬁre-killed trees. Biogeosciences 10, 5061–5078.                                        review of precipitation and temperature control on seedling emergence and estab-
Millar, C.I., Stephenson, N.L., 2015. Temperate forest health in an era of emerging                 lishment for ponderosa and lodgepole pine forest regeneration. For. Ecol. Manage.
    megadisturbance. Science 349, 823–826.                                                          361, 328–338.
Millar, C.I., Libby, W.J., 1989. Disneyland or native ecosystem: genetics and the re-          Plamboeck, A.H., Dawson, T.E., Egerton-Warburton, L.M., North, M.P., Bruns, T.D.,
    storationist. Ecological Restoration 7, 18–24.                                                  Querejeta, J.I., 2007. Water transfer via ectomycorrhizal fungal hyphae to conifer
Miller, J.D., Thode, A.E., 2007. Quantifying burn severity in a heterogeneous landscape             seedlings. Mycorrhiza 17, 439–447.
    with a relative version of the delta Normalized Burn Ratio (dNBR). Remote Sens.            Plamboeck, A.H., North, M.P., Dawson, T.E., 2008. Conifer seedlings survival under
    Environ. 109, 66–80.                                                                            closed canopy and manzanita patches in the Sierra Nevada. Madrono 55, 193–203.
Miller, C., Urban, D.L., 2000. Connectivity of forest fuels and surface ﬁre regimes.           Powers, R.F., Reynolds, P.E., 1996. Ten-year responses of ponderosa pine plantations to
    Landscape Ecol. 15, 145–154.                                                                    repeated vegetation and nutrient control along an environmental gradient. Can. J.
Miller, J.D., Quayle, B., 2015. Calibration and validation of immediate post-ﬁre satellite          For. Res. 29, 1027–1038.
    derived data to three severity metrics. Fire Ecol. 11, 12–30.                              PRISM Climate Group. 2018. Oregon State University, < http://prism.oregonstate.
Miller, J.D., Saﬀord, H., 2012. Trends in wildﬁre severity: 1984 to 2010 in the Sierra              edu > .
    Nevada, Modoc Plateau, and southern Cascades, California, USA. Fire Ecol. 8, 41–57.        Puhlick, J.J., Laughlin, D.C., Moore, M.M., 2012. Factors inﬂuencing ponderosa pine
Moghaddas, J.J., York, R.A., Stephens, S.L., 2008. Initial response of conifer and                  regeneration in the southwestern USA. For. Ecol. Manage. 264, 10–19.
    California black oak seedlings following fuel reduction activities in a Sierra Nevada      Reiner, A.L., Vaillant, N.M., Dailey, S.N., 2012. Mastication and prescribed ﬁre inﬂuences
    mixed conifer forest. For. Ecol. Manage. 255, 3141–3150.                                        on the tree mortality and predicted ﬁre behavior in ponderosa pine. West. J. Appl.
Nagel, T.A., Taylor, A.H., 2005. Fire and persistence of montane chaparral in mixed                 For. 27, 36–41.
    conifer forest landscapes in the northern Sierra Nevada, Lake Tahoe Basin, California,     Restaino, C.R., Saﬀord, H.D., 2018. Fire and climate change. In: Van Wagtendonk, J.,
    USA. J. Torrey Bot. Soc. 132, 442–457.                                                          Sugihara, N.G., Stephens, S.L., Thode, A.E., Shaﬀer, K.E., Fites-Kaufman, J. (Eds.),
Näsi, R., Honkavaara, E., Lyytikäinen-Saarenmaa, P., Blomqvist, M., Litkey, P., Hakala, T.,         Fire in California’s ecosystems, second ed. University of California Press, Berkeley, CA
    Viljanen, N., Kantola, T., Tanhuanpää, T., Holopainen, M., 2015. Using UAV-based                Chapter 26.
    photogrammetry and hyperspectral imaging for mapping bark beetle damage at tree-           Ricciardi, A., Simberloﬀ, D., 2009. Assisted colonization is not a viable conservation
    level. Remote Sensing 7, 15467–15493.                                                           strategy. Trends Ecol. Evol. 24, 248–253.
NFMA, 1976. National Forest Management Act of 1976. 16 U.S.C. 1600.                            Riegel, G.M., Miller, R.F., Krueger, W.C., 1992. Competition for resources between un-
Norris, C., Hobson, P., Ibisch, P.L., 2012. Microclimate and vegetation function as in-             derstory vegetation and overstory Pinus ponderosa in northeastern Oregon. Ecol. Appl.
    dicators of forest thermodynamic eﬃciency. J. Appl. Ecol. 49, 562–570.                          2, 71–85.
North, M., Boynton, R.M., Stine, P.A., Shipley, K.F., Underwood, E.C., Roth, N.E., Viers, J.   Ritchie, M.W., Knapp, E.E., Skinner, C.N., 2013. Snag longevity and surface fuel accu-
    H., Quinn, J.F., 2012. Geographic information system landscape analysis using GTR               mulation following post-ﬁre logging in a ponderosa pine dominated forest. For. Ecol.
    220 concepts. Pages 107-115 In: North, M., (Ed.), Managing Sierra Nevada Forests,               Manage. 287, 113–122.
    General Technical Report PSW-GTR-237, USDA Forest Service, Paciﬁc Southwest                Roberts, S.L., Kelt, D.A., van Wagtendonk, J.W., Miles, A.K., Meyer, M.D., 2015. Eﬀects of
    Research Station, Albany, CA, pp. 184.                                                          ﬁre on small mammal communities in frequent-ﬁre forests in California. J. Mammal.
North, M., Collins, B., Saﬀord, H., Stephenson, N., 2016. Montane Forests. Pages 553-578            96, 107–119.
    In: Mooney, H., Zavelta, E., (Eds.), Ecosystems of California, U.C. Press, Berkeley, CA,   Roccaforte, J.P., Huﬀman, D.W., Fule, P.Z., Covington, W.W., Chancellor, W.W.,
    pp. 984.                                                                                        Stoddard, M.T., Crouse, J.E., 2015. Forest structure and fuels dynamics following
North, M.P., Hurteau, M.D., 2011. High-severity wildﬁre eﬀects on carbon stocks and                 ponderosa pine restorations treatments, White Mountains, Arizona, USA. For. Ecol.
    emissions in fuels treated and untreated forest. For. Ecol. Manage. 261, 1115–1120.             Manage. 337, 174–185.
North, M., Hurteau, M., Fiegener, R., Barbour, M., 2005. Inﬂuence of ﬁre and El Niño on        Rubilar, R.A., Allen, H.L., Fox, T.R., Cook, R.L., Albaugh, T.J., Campoe, O.C., 2018.
    tree recruitment varies by species in Sierran mixed conifer. Forest Sci. 51 (3),                Advances in silviculture of intensively managed plantations. Curr. For. Rep. 4, 23–34.
    187–197.                                                                                   Saﬀord, H.D., North, M.P., Meyer, M.D., 2012. Climate change and the relevance of
North, M., Hurteau, M., Innes, J., 2009a. Fire suppression and fuels treatment eﬀects on            historical forest conditions. Pages 23-45 In: North, M., (Ed.) Managing Sierra Nevada
    mixed-conifer carbon stocks and emissions. Ecol. Appl. 19, 1385–1396.                           Forests, General Technical Report PSW-GTR-237. USDA Forest Service, Paciﬁc
North, M.P., Kane, J.T., Kane, V.R., Asner, G.P., Berigan, W., Churchill, D.J., Conway, S.,         Southwest Research Station, Albany, CA, pp. 184.
    Gutiérrez, R.J., Jeronimo, S., Keane, J., Koltunov, A., Mark, T., Moskal, M., Munton,      Saﬀord, H.D., Stevens, J.T., 2017. Natural Range of Variation (NRV) for yellow pine and
    T., Peery, Z., Ramirez, C., Sollmann, R., White, A.M., Whitmore, S., 2017. Cover of             mixed conifer forests in the Sierra Nevada, southern Cascades, and Modoc and Inyo
    tall trees best predicts California spotted owl habitat. For. Ecol. Manage. 405,                National Forests, California, USA. USDA Forest Service, Paciﬁc Southwest Research
    166–178.                                                                                        Station. General Technical Report PSW-GTR-256, Albany, CA.
North, M., Keeton, W., 2008. Emulating natural disturbance regimes: an emerging ap-            Sartwell, C. 1971. Thinning ponderosa pine to prevent outbreaks of mountain pine beetle.
    proach for sustainable forest management. In: Lafortezza, R., Chen, J., Sanesi, G.,             In: Precommercial thinning of coastal and intermountain forests in the Paciﬁc
    Crow, T. (Eds.), Landscape Ecology: Sustainable Management of Forest Landscapes.                Northwest, Proceedings of a short course. Wasington State University, Pullman, pp.
    Springer-Verlag Press, pp. 341–372 Chapter 17.                                                  41–52.
North, M., Innes, J., Zald, H., 2007. Comparison of thinning and prescribed ﬁre re-            Savage, M., Mast, J.N., Feddema, J.J., 2013. Double whammy: high-severity ﬁre and
    storation treatments to Sierran mixed-conifer historic conditions. Can. J. For. Res. 37,        drought in ponderosa pine forests of the Southwest. Can. J. For. Res. 43, 570–583.
    331–342.                                                                                   Savolainen, O., Pyhäjärvi, T., Knürr, T., 2007. Gene ﬂow and local adaptation in trees.
North, M., Stine, P., Hara, K.O., Zielinski, W., Stephens, S., 2009b. An Ecosystem                  Annu. Rev. Ecol. Evol. Syst. 38, 595–619.
    Management Strategy for Sierran Mixed- Conifer Forests. General Technical Report           Sax, D.F., Smith, K.F., Thompson, A.R., 2009. Managed relocation: a nuanced evaluation
    PSW-GTR-220, pp. 49.                                                                            is needed. Trends Ecol. Evol. 24, 472–473.
Oakley, B., North, M., Franklin, J., 2006. Facilitative and competitive eﬀects of a N-ﬁxing    Schubert, G.H., Adams, R.S., 1971. Reforestation Practices for Conifers in California. State
    shrub on white ﬁr saplings. For. Ecol. Manage. 233, 100–107.                                    of California Resources Agency, Department of Conservation, Division of Forestry,
Oliver, W.W., 1984. Brush reduces growth of thinned ponderosa pine in northern                      Sacramento, pp. 1971.
    California. USDA Forest Service, Paciﬁc Southwest Research Station, Research Paper         Shive, K.L., Preisler, H.K., Welch, K.R., Saﬀord, H.D., Butz, R.J., O’Hara, K.L., Stephens,
    PSW-RP-172.                                                                                     S.L., 2018. From the stand-scale to the landscape-scale: predicting the spatial patterns
Oliver, W.W., 1990. Spacing and shrub competition inﬂuence 20-year development of                   of forest regeneration after disturbance. Ecol. Appl. https://doi.org/10.1002/eap.



                                                                                     Declaration of Chad Hanson, Exhibit 10, Page 24
                      Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 25 of 26
M.P. North et al.


    1756.                                                                                            26, Chapter 40, Reforestation.
Show, S.B., Kotok, E.I., 1924. The role of ﬁre in the California pine forests. USDA Bulletin     USDA, 1990. Silvics of North America Volume 1: Conifers. United States Department of
    No. 1294.                                                                                        Agriculture (USDA), Forest Service.
Skov, K.R., Kolb, T.E., Wallin, K.F., 2004. Tree size and drought aﬀect ponderosa pine           USDA, 2018. Forest Service Activity Tracking System (FACTS). National Resource
    physiological response to thinning and burning treatments. Forest Sci. 50, 81–91.                Manager, USDA Forest Service. Accessed on May 2, 2018. Information online: http://
Smith, D.M., Larson, B.C., Kelty, M.J., Ashton, M.S., 1997. The Practice of Silviculture:            data.fs.usda.gov/geodata/edw/datasets.php.
    Applied Forest Ecology, ninth ed. Wiley and Son Inc, New York City, NY.                      van Mantgem, P., Caprio, A.C., Stephenson, N.L., Das, A.J., 2016. Does prescribed ﬁre
Sollman, R., White, A.M., Tarbill, G.L., Manley, P.N., Knapp, E.E., 2016. Landscape he-              promote resistance to drought in low elevation forests of the Sierra Nevada,
    tergoneity compensates for fuel reduction treatment eﬀects on Northern ﬂying                     California, USA? Fire Ecol. 12, 13–25.
    squirrel populations. For. Ecol. Manage. 373, 100–107.                                       van Mantgem, P., Schwartz, M., 2004. An experimental demonstration of stem damage as
Soung-Ryoul, R., Concilio, A., Chen, J., North, M., Ma, S., 2009. Prescribed burning and             a predictor of ﬁre-caused mortality for ponderosa pine. Can. J. For. Res. 34,
    mechanical thinning eﬀects on belowground conditions and soil respiration in a                   1343–1347.
    mixed-conifer forest, California. For. Ecol. Manage. 257, 1324–1332.                         van Mantgem, P.J., Stephenson, N.L., Byrne, J.C., Daniels, L.D., Franklin, J.F., Fule, P.Z.,
Stanturf, J.A., Palik, B.J., Dumroese, R.K., 2014. Contemporary forest restoration: A re-            Harmon, M.E., Larson, A.J., Smith, J.M., Taylor, A.H., Veblen, T.T., 2009.
    view emphasizing function. For. Ecol. Manage. 331, 292–323.                                      Widespread increase of tree mortality rates in the western United States. Science 323,
Starrs, C.F., Butsic, V., Stephens, C., Stewart, W., 2018. The impact of land ownership,             521–524.
    ﬁreﬁghting, and reserve status on ﬁre probability in California. Environ. Res. Lett. 13,     van Wagtendonk, J.W., Fites-Kaufman, J.A., Saﬀord, H.D., North, M.P., Collins, B.M.,
    034025.                                                                                          2018. Sierra Nevada Bioregion. In: van Wagtendonk, J.W., Sugihara, N.G., Stephens,
Steel, Z.L., Saﬀord, H.D., Viers, J.H., 2015. The ﬁre frequency-severity relationship and            S.L., Thode, A.E., Shaﬀer, K.E., Fites-Kaufman, J.A. (Eds.), Fire in California’s
    the legacy of ﬁre suppression in California forests. Ecosphere 6, art8.                          Ecosystems, second ed. U.C. Press, Oakland, CA, pp. 249–278.
Steel, Z.L., Koontz, M.J., Saﬀord, H.D., 2018. The changing landscape of wildﬁre: burn           Varhola, A., Coops, N.C., Weiler, M., Moore, R.D., 2010. Forest canopy eﬀects on snow
    pattern trends and implications for California’s yellow pine and mixed conifer forests.          accumulation and ablation: An integrative review of empirical results. J. Hydrol. 392,
    Landscape Ecol. https://doi.org/10.1007/s10980-018-0665-5.                                       219–233.
Stephens, S.L., Bigelow, S.W., Burnett, R.D., Collins, B.M., Gallagher, C.V., Keane, J., Kelt,   Wang, S.Y.S., Yoon, J.H., Becker, E., Gillies, R., 2017. California from drought to deluge.
    D.A., North, M.P., Roberts, S.J., Stine, P.A., Van Vuren, D.H., 2014. California spotted         Nat. Clim. Change 7, 465–468.
    owl, songbird, and small mammal responses to landscape fuel treatments. Bioscience           Warren, J.M., Brooks, J.R., Meinzer, F.C., Eberhart, J.L., 2008. Hydraulic redistribution of
    64, 893–906.                                                                                     water from Pinus ponderosa trees to seedlings: evidence for an ectomycorrhizal
Stephens, S.L., Collins, B.M., Fettig, C.J., Finney, M.A., Hoﬀman, C.M., Knapp, E.E.,                pathway. New Phytol. 178, 382–394.
    North, M.P., Saﬀord, H., Wayman, R.B., 2018. Drought, tree mortality, and wildﬁre in         Wayman, R., North, M., 2007. Initial response of a mixed-conifer understory plant
    forests adapted to frequent ﬁre. Bioscience 68, 77–88.                                           community to burning and thinning restoration treatments. For. Ecol. Manage. 239,
Stephens, S.L., Fry, D., Franco-Vizcano, E., 2008. Wildﬁre and spatial patterns in forests in        32–44.
    Northwestern Mexico: The United States wishes it had similar ﬁre problems. Ecol.             Weatherspoon, C.P., Skinner, C.N., 1995. An assessment of factors associated with da-
    Soc. 13 (2) art. 10.                                                                             mage to tree crowns from the 1987 wildﬁres in Northern California. Forest Sci. 41,
Stephens, S.L., Gill, S.J., 2005. Forest structure and mortality in an old-growth Jeﬀrey             430–451.
    pine-mixed conifer forest in north-western Mexico. For. Ecol. Manage. 205, 15–28.            Weaver, H., 1947. Fire– nature's thinning agent in ponderosa pine stands. J. Forest. 49,
Stephens, S.L., Lydersen, J.M., Collins, B.M., Fry, D.L., Meyer, M.D., 2015. Historical and          93–98.
    current landscape-scale ponderosa pine and mixed conifer forest structure in the             Welch, K.R., Saﬀord, H.D., Young, T.P., 2016. Predicting conifer establishment post
    Southern Sierra Nevada. Ecosphere 6, 1–63.                                                       wildﬁre in mixed conifer forests of the North American Mediterranean-climate zone.
Stephens, C.W., York, R.A., 2017. An evaluation of stand age as a factor of mastication              Ecosphere 7 e01609-n/a.
    eﬃciency and eﬀectiveness in the central Sierra Nevada, California. Northwest Sci.           White, A.M., Zipkin, E.F., Manley, P.N., Schlesinger, M.D., 2013. Simulating avian species
    91, 389–398.                                                                                     and forage group responses to fuel reduction treatments in coniferous forests. For.
Stephenson, N., 1998. Actual evapotranspiration and deﬁcit: biologically meaningful                  Ecol. Manage. 304, 261–274.
    correlates of vegetation distribution across spatial scales. J. Biogeogr. 25, 855–870.       White, A.S., 1985. Presettlement regeneration patterns in a southwestern ponderosa pine
Stevens, J.T., Collins, B.M., Long, J.W., North, M.P., Prichard, S.J., Tarnay, L.W., White,          stand. Ecology 66, 589–594.
    A.M., 2016. Evaluating potential trade-oﬀs among fuel treatment strategies in mixed-         Williams, A.P., Allen, C.D., Macalady, A.K., Griﬃn, D., Woodhouse, C.A., Meko, D.M.,
    conifer forests of the Sierra Nevada. Ecosphere 7 (9), e01445. https://doi.org/10.               Swetnam, T.W., Rauscher, S.A., Seager, R., Grissino-Mayer, H.D., Dean, J.S., Cook,
    1002/ecs2.1445.                                                                                  E.R., Gangodagamage, C., Cai, M., McDowell, N.G., 2013. Temperature as a potent
Stevens, J.T., Saﬀord, H.D., Harrison, S., Latimer, A.M., 2015. Forest disturbance accel-            driver of regional forest drought stress and tree mortality. Nat. Clim. Change 3,
    erates thermophilization of understory plant communities. J. Ecol. 103, 1253–1263.               292–297.
Stevens, J.T., Saﬀord, H.D., Latimer, A.M., 2014. Wildﬁre-contingent eﬀects of fuel              Wilson, A.M., Latimer, A.M., Gelfand, A.E., DeKlerk, H., Silander Jr., J.A., 2010. A
    treatments can promote ecological resilience in seasonally dry conifer forests. Can. J.          hierarchical Bayesian model of wildﬁre in a Mediterranean biodiversity hotspot:
    For. Res. 44, 843–854.                                                                           implications of weather variability and global circulation. Ecol. Model. 221,
Stevens, J.T., Collins, B.M., Miller, J.D., North, M.P., Stephens, S.L., 2017. Changing              106–112.
    spatial patterns of stand-replacing ﬁre in California conifer forests. For. Ecol. Manage.    Winford, E.M., Gaither Jr., J.C., 2012. Carbon outcomes from fuels treatment and bioe-
    406, 28–36.                                                                                      nergy production in a Sierra Nevada forest. For. Ecol. Manage. 282, 1–9.
Stevens, J.T., 2017. Scale-dependent eﬀects of post-ﬁre canopy cover on snowpack depth           York, R.A., O’Hara, K.L., Battles, J.J., 2013. Density eﬀects on giant sequoia
    in montane coniferous forests. Ecol. Appl. 27, 1888–1900.                                        (Sequoiadendron giganteum) growth through 22 years: Implications for restoration and
Stevens-Rumann, C.S., Kemp, K.B., Higuera, P.E., Harvey, B.J., Rother, M.T., Donato,                 plantation management. West. J. Appl. For. 28, 30–36.
    D.C., Morgan, P., Veblen, T.T., 2018. Evidence for declining forest resilience to            Young, D.J.N., Stevens, J.T., Earles, J.M., Moore, J., Ellis, A., Jirka, A.L., Latimer, A.M.,
    wildﬁres under climate change. Ecol. Lett. 21, 243–252.                                          2017. Long-term climate and competition explain forest mortality patterns under
Sudworth, G.B., 1900. Stanislaus and Lake Tahoe Forest Reserves, California and adjacent             extreme drought. Ecol. Lett. 20, 78–86.
    territory. Ann. Rep. U.S Geol. Surv. 21, 505–561.                                            Zald, H.S.J., Dunn, C.J., 2018. Severe ﬁre weather and intensive forest management in-
Symons, J.N., Fairbanks, D.H., Skinner, C.N., 2008. Inﬂuences of stand structure and fuel            crease ﬁre severity in a multi-ownership landscape. Ecological Applications in press.
    treatments on wildﬁre severity at Blacks Mountain Experimental Forest, northeastern          Zald, H., Gray, A., North, M., Kern, R., 2008. Initial regeneration responses to ﬁre and
    California. California Geographer 48, 61–68.                                                     thinning treatments in a Sierra Nevada mixed-conifer forest, USA. For. Ecol. Manage.
Taylor, A.H., 2010. Fire disturbance and forest structure in an old-growth Pinus ponderosa           256, 168–179.
    forest, southern Cascades, USA. J. Veg. Sci. 21, 561–572.                                    Zhang, J., Busse, M.D., Young, D.H., Fiddler, G.O., Sherlock, J.W., TenPas, J.D., 2017.
Taylor, A.H., Skinner, C.N., 2003. Spatial patterns and controls on historical ﬁre regimes           Aboveground biomass responses to organic matter removal, soil compaction, and
    and forest structure in the Klamath Mountains. Ecol. Appl. 13, 704–719.                          competing vegetation control on 20-year mixed conifer plantation in California. For.
Teste, F.P., Simard, S.W., 2008. Mycorrhizal networks and distance from mature trees                 Ecol. Manage. 401, 341–353.
    alter patterns of competition and facilitation in dry Douglas-ﬁr forests. Oecologia          Zhang, J., Oliver, W.W., Busse, M.D., 2006. Growth and development of ponderosa pine
    158, 193–203.                                                                                    on sites of contrasting productivities: relative importance of stand density and shrub
Troendle, C.A., MacDonald, L., Luce, C.H., Larsen, I.J., 2010. Fuel management and water             competition eﬀects. Can. J. For. Res. 36, 2426–2438.
    yield. In: Cumulative Watershed Eﬀects of Fuel Management in the Western United              Zhang, J., Powers, R.F., Oliver, W.W., Young, D.H., 2013. Response of ponderosa pine
    States. In: Elliot, W.J., Miller, I.S., Audin, L., (Eds.), General Technical Report RMRS-        plantations to competing vegetation control in Northern California, USA: a meta-
    GTR-231. U.S. Department of Agriculture, Forest Service, Rocky Mountain Research                 analysis. Forestry 86, 3–11.
    Station: Fort Collins, CO.                                                                   Ziegler, J.P., Hoﬀman, C., Battaglia, M., Mell, W., 2017. Spatially explicit measurements
Ursell, T., Young, D., 2017. Evaluating the prevalence of management activities in post-             of forest structure and ﬁre behavior following restoration treatments in dry forests.
    ﬁre plantations on National Forests in California. Unpublished report.                           For. Ecol. Manage. 386, 1–12.
USDA, 1989. Region 5 Silvicultural Practices Handbook. Forest Service Handbook 2409.




                                                                                       Declaration of Chad Hanson, Exhibit 10, Page 25
           Case 3:19-cv-05792-RS Document 25-10 Filed 09/24/19 Page 26 of 26



                CALIFORNIA ENVIRONMENTAL PROTECTION AGENCY
             OFFICE OF ENVIRONMENTAL HEALTH HAZARD ASSESSMENT

            SAFE DRINKING WATER AND TOXIC ENFORCEMENT ACT OF 1986
                                (Proposition 65)

                             NOTICE TO INTERESTED PARTIES
                                      JULY 7, 2017

                       CHEMICAL LISTED EFFECTIVE JULY 7, 2017
                       AS KNOWN TO THE STATE OF CALIFORNIA
                          TO CAUSE CANCER: GLYPHOSATE


On March 28, 2017, the Office of Environmental Health Hazard Assessment (OEHHA)
posted a Notice on its website1 that glyphosate (CAS No. 1071-83-6) would be added
to the list of chemicals known to the state to cause cancer for purposes of Proposition
652 with a delayed effective date due to the pending case Monsanto v OEHHA.3
Monsanto’s challenge was unsuccessful in the trial court. Although the case has been
appealed, no stay of the listing has been granted. Therefore, glyphosate is being added
to the Proposition 65 list on July 7, 2017.

In summary, glyphosate is listed under Proposition 65 effective July 7, 2017 as
known to the state to cause cancer, as follows:

    Chemical                           CAS No.             Endpoint          Listing Mechanism*
    Glyphosate**                      1071-83-6             Cancer                    LC
*Listingmechanism: LC – “Labor Code” mechanism (Health and Safety Code section 25249.8(a) and
Title 27 Cal. Code of Regs. section 25904)
** The International Agency for Research on Cancer (IARC) indicates the following chemicals are “also
relevant: 38641-94-0 (glyphosate-isopropylamine salt) 40465-66-5 (monoammonium salt) 69254-40-6
(diammonium salt) 34494-03-6 (glyphosate-sodium) 81591-81-3 (glyphosate-trimesium)” (IARC,
2015b), because these salts dissociate to free glyphosate.




1
  The Notice was published in the California Notice Register on April 7, 2017.
2 The Safe Drinking Water and Toxic Enforcement Act of 1986, Health and Safety Code section 25249.5
et seq.
3
  Monsanto et al v OEHHA et al., Fifth District Court of Appeal, case number F075362.


                                                 -1-
                                              Declaration of Chad Hanson, Exhibit 10, Page 26
